Exhibit 10.20

EXECUTION COPY

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of December 10, 2008

among

JWPR CORPORATION, as

Seller and Servicer,

THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME PARTY HERETO, as

Conduits

CERTAIN FINANCIAL INSTITUTIONS PARTY HERETO,

and

THE BANK OF NOVA SCOTIA,

as a Managing Agent and as the Agent



--------------------------------------------------------------------------------

JWPR CORPORATION

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Third Amended and Restated Receivables Purchase Agreement (the “Agreement”)
dated as of December 10, 2008 is among JWPR Corporation, a Nevada corporation,
as seller (“Seller”) and initial servicer (“Servicer”), the entities listed on
Schedule A to this Agreement (together with any of their respective successors
and assigns hereunder, the “Financial Institutions”), the commercial paper
conduits from time to time party hereto (each, a “Conduit”), The Bank of Nova
Scotia, a Canadian chartered bank (“BNS”) as a managing agent for the Purchasers
listed on Schedule A as being in the BNS Purchase Group and BNS, as agent for
the Purchasers hereunder or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I.

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Receivables Purchase Agreement dated as of March 24, 2006 (as amended
heretofore, the “Second Amended and Restated Agreement”); and

WHEREAS, the parties hereto desire to amend and restate the Second Amended and
Restated Agreement in its entirety as set forth herein (it being the intent of
the parties hereto that this Agreement not constitute a novation of the Second
Amended and Restated Agreement); and

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

 

  (a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of the
Purchasers from time to time during the period from the date hereof to but not
including the Facility Termination Date; provided, that the aggregate Capital
outstanding at any time hereunder shall not exceed (i) in respect of all
Purchasers, an amount equal to the Purchase Limit or (ii) in respect of any
Purchase Group, such Purchase Group’s Group Purchase Limit at such time. In
accordance with the terms and conditions set forth herein, each Conduit may, at
its option, instruct its Managing Agent to cause the Agent to purchase on its
behalf, or if any Conduit shall decline to purchase, its Managing Agent shall
cause the Agent to purchase, on behalf of the Financial Institutions in its
Purchase Group, its Purchase Group’s Pro Rata Share of such Purchaser Interests.



--------------------------------------------------------------------------------

  (b) Seller may, upon at least 30 days’ notice to the Agent, terminate in whole
or reduce in part the unused portion of the Purchase Limit. Upon any reduction
in the Purchase Limit, the Group Purchase Limits shall be permanently reduced by
a corresponding amount (ratably among the Purchase Groups in accordance with
their Pro Rata Shares) and the Commitments of each Financial Institutions in
each Purchase Group shall be reduced ratably in accordance with their respective
Percentages. Each reduction in the Purchase Limit shall be in an aggregate
amount equal to $5,000,000 or increments of $1,000,000 in excess thereof. The
Agent shall promptly forward to each Managing Agent any notice it receives from
the Seller pursuant to this Section 1.1(b).

 

  (c) On the date of each Incremental Purchase made under Section 1.2 and on the
date of each Reinvestment made under Section 2.2, Seller hereby sells and
assigns to the Agent (for the benefit of the Purchasers ratably among the
Purchase Groups, in accordance with each such Purchase Group’s Pro Rata Share),
and the Agent hereby purchases, for the benefit of such Purchasers, a Purchaser
Interest in the Receivables, Related Security and Collections then existing and
thereafter arising or existing, subject only to the payment by such Purchasers
of the applicable Purchase Price therefor in accordance with the terms of this
Agreement.

 

  (d) In connection with the reconveyence of any reconveyed Receivable by Seller
to JD-Canada pursuant to the terms of the applicable Receivables Sale Agreement,
the Agent, on behalf of itself and the Purchasers, shall release its Purchaser
Interests and any other rights or interests in the such reconveyed Receivable,
its Related Security, and any future Collections, any Records, Contracts and
other rights and documents relating thereto (the “Reconveyed Assets”).
Notwithstanding anything contained in this Agreement, following the reconveyance
of any such Reconveyed Assets, the relevant Reconveyed Assets shall be deemed
not to form part of the Receivables, Related Security, Collections, Records,
Contracts or other rights and documents hereunder in which the Purchasers have a
Purchaser Interest.

Section 1.2 Increases.

Seller shall provide the Agent with at least two Business Days’ prior notice in
a form set forth as Exhibit II hereto of each Incremental Purchase (a “Purchase
Notice”). The Agent shall promptly forward to each Managing Agent each Purchase
Notice it receives from the Seller pursuant to this Section 1.2. Each Purchase
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested Purchase Price (which shall
not be less than $1,000,000 in the aggregate and shall not be greater than the
Commitment Availability immediately prior to giving effect to such purchase) and
the date of purchase and, in the case of an Incremental Purchase to be funded by
the Financial Institutions, the requested Discount Rate and Tranche Period.
Following receipt of a Purchase Notice, each Managing Agent will determine
whether the Conduit in its Purchase Group agrees to make the purchase of such
Purchase Group’s Pro Rata Share of such Incremental Purchase. If any Conduit
declines to make a proposed purchase, the Managing Agent for the related
Purchase Group shall notify Seller and Seller may cancel the

 

2



--------------------------------------------------------------------------------

Purchase Notice or, in the absence of such a cancellation, the declining
Conduit’s Purchase Group’s Pro Rata Share of the requested Incremental Purchase
will be made by the Financial Institutions in such Declining Conduit’s Purchase
Group ratably based on their respective Commitments. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Conduit or the Financial Institutions in its
Purchase Group, as applicable, shall make available to the Agent, in immediately
available funds, no later than 12:00 noon (New York City time), an amount equal
to (i) in the case of any Conduit, such Conduit’s Purchase Group’s Pro Rata
Share of the applicable Purchase Price for such Incremental Purchase or (ii) in
the case of a Financial Institution, such Financial Institution’s Percentage of
its related Purchase Group’s Pro Rata Share of the aggregate Purchase Price for
such Incremental Purchase. The Agent shall deposit such funds as it shall have
received from the Purchasers into the Facility Account in immediately available
funds, no later than 1:00 p.m. (New York City time) on the date of each
Purchase.

Section 1.3 Decreases. Seller shall provide the Agent with prior written notice
in conformity with the Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections. The Agent shall
promptly forward to each Managing Agent any Reduction Notice it receives from
the Seller pursuant to this Section 1.3. Such Reduction Notice shall designate
(i) the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the applicable
Required Notice Period), and (ii) the amount of Aggregate Capital to be reduced
(the “Aggregate Reduction”) which shall be distributed ratably to each Purchase
Group based on the Pro Rata Share of the Aggregate Capital of each Purchase
Group and which shall be applied by each Managing Agent ratably to the Purchaser
Interests of the Purchasers in such Managing Agent’s Purchase Group ratably in
accordance with the amount of Capital (if any) owing to such Purchasers. Only
one (1) Reduction Notice shall be outstanding at any time. No Aggregate
Reduction will be made following the occurrence of the Amortization Date without
the consent of the Agent and the Required Financial Institutions.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by Seller
pursuant to any provision of this Agreement shall be paid or deposited in
accordance with the terms hereof no later than 12:00 noon (New York City time)
on the day when due in immediately available funds, and if not received before
12:00 noon (New York City time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the Agent, for the account of such Purchaser, by wire transfer of
immediately available funds to such account notified by the Agent to the Seller.
Upon prior notice to Seller, BNS may debit any account then maintained by BNS in
the name of Seller for all amounts due and payable hereunder or under the Fee
Letters. All computations of Yield, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letters shall
be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day
and such extension of time shall in such case be included in the computation of
Yield, CP Costs or fees, as the case may be.

 

3



--------------------------------------------------------------------------------

Section 1.5 Hedging Arrangements.

 

  (a) With respect to any Receivables acquired by Seller which are denominated
in a currency other than Dollars, Seller shall procure and maintain in full
force and effect at all times Eligible Hedging Arrangements in an aggregate
notional amount not less than the Aggregate Capital at such time.

 

  (b) On the date of the each Incremental Purchase of a Purchaser Interest in
relation to Receivables denominated in a currency other than Dollars, Seller
shall procure Hedging Arrangements that include a forward exchange contract (a
“Forward Exchange Contract”) contemplating settlement on the Settlement Date
following the date of such Incremental Purchase.

 

  (c) Thereafter, on each Reporting Date, Seller shall cause the Forward
Exchange Contract then in effect to be replaced with a new Forward Exchange
Contract or extended, with the effect in either case that the Forward Exchange
Contract in effect (or committed to become effective) shall contemplate
settlement on the then next following Settlement Date.

 

  (d) All reports relating to the Receivables (whether pursuant to Section 8.5
or otherwise) and all determinations of compliance with the covenants set forth
herein relating to the Receivables (whether pursuant to Section 2.6,
Section 9.1(f), the definition of “Eligible Receivable” or otherwise) shall give
effect to the conversion, where applicable, of the Outstanding Balance of the
Receivables into Dollars. Each such conversion shall be made on the basis of the
exchange rates set forth in the Forward Exchange Contract then in effect,
including any Forward Exchange Contract going into effect on the date such
report is issued or such determination is made.

 

  (e) Seller hereby assigns, as part of the Related Security, Purchaser
Interests in all of its right, title and interest in, to and under each Hedging
Arrangement, now existing or hereafter arising, to the Agent for the benefit of
the Purchasers hereunder. Seller shall take all actions reasonably requested by
the Agent to perfect, evidence or more fully protect the assignment contemplated
herein, including, without limitation, providing notice to each Counterparty of
the interests of the Agent and the Purchasers hereunder.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to the Servicer or the Agent (for
the account of the relevant Purchasers on a full recourse basis), as applicable,
each of the following when due: (i) the fees as set forth in the Fee Letters and
Section 10.4(b) of this Agreement, (ii) all CP Costs, (iii) all amounts payable
as Yield, (iv) all amounts payable as Deemed Collections (which shall be due and
payable by Seller and applied to reduce outstanding Aggregate Capital hereunder
in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts payable under
Section 2.6, (vi) all amounts payable pursuant to Article X, if any, (vii) all
Servicer costs and expenses, including the Servicing Fee, in connection with
servicing, administering and collecting the Receivables, (viii) all Broken
Funding Costs and (ix) all Default Fees (the items described in clauses
(i) through (ix) being, collectively, the “Obligations”). If any Person fails to
pay any of the Obligations

 

4



--------------------------------------------------------------------------------

when due, such Person agrees to pay, on demand, the Default Fee in respect
thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Deemed Collections, Seller shall pay such Collections or Deemed Collections to
the Servicer for application in accordance with the terms and conditions hereof
and, at all times prior to such payment, such Collections or Deemed Collections
shall be held in trust by Seller for the exclusive benefit of the Purchasers,
the Managing Agents, the Agent, and each Program F/X Counterparty.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution and (ii) Seller hereby sells and assigns
to the Purchasers (other than any Terminating Financial Institutions), and the
Purchasers hereby purchase additional Purchaser Interests (each such purchase
being a “Reinvestment”), simultaneously with such receipt, with that portion of
the balance of each and every Collection received by the Servicer that is part
of any existing Purchaser Interest (other than any Purchaser Interests of
Terminating Financial Institutions), such that after giving effect to such
Reinvestment, the amount of Capital of all Purchaser Interests immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt. On each Settlement Date prior to the
occurrence of the Amortization Date, the Servicer shall remit to the Persons
described below the amounts set aside during the preceding Settlement Period
that have not been subject to a Reinvestment and apply such amounts (if not
previously paid in accordance with Section 2.1) first, to the Servicer, to
reduce any payments, if any, due to any Program F/X Counterparty pursuant to any
Hedging Arrangement on such Settlement Date other than Hedge Breakage Costs and
Hedge Indemnity Costs (after giving effect to any netting provisions of
applicable Hedge Arrangement), second, to Agent, for the ratable distribution
among the relevant Purchasers in each Purchase Groups in accordance with each
Purchase Groups Pro Rata Share, to reduce accrued and unpaid CP Costs, Yield and
other Obligations that are then due and payable, third, to the Agent, to reduce
the Capital of all Purchaser Interests of Terminating Financial Institutions,
applied ratably to each Terminating Financial Institution according to its
respective Termination Percentage and fourth, to Servicer, to reduce any Hedge
Breakage Costs and Hedge Indemnity Costs, if any, due and payable on such
Settlement Date to any Program F/X Counterparty pursuant to any Hedging
Arrangement. If such Capital, CP Costs, Yield and other Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to the Agent no later than 12:00 noon (New York
City time) to the extent required to fund any Aggregate Reduction designated by
the Seller on such Settlement Date and (ii) any balance remaining thereafter
shall be remitted from the Servicer to Seller on such Settlement Date and may be
used by Seller to purchase additional Receivables or make payments in respect of
Subordinated Loans (as defined in any applicable Receivables Sale Agreement) in
accordance with the terms of the applicable Receivables Sale Agreement. Each
Terminating Financial Institution shall be allocated a ratable portion of
Collections from the date

 

5



--------------------------------------------------------------------------------

of any termination of its Commitment pursuant to Section 12.3 (the “Termination
Date”) until such Terminating Financing Institution’s Capital shall be paid in
full. This ratable portion shall be calculated on the Termination Date of each
Terminating Financial Institution as a percentage equal to (i) Capital of such
Terminating Financial Institution outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s Termination
Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Financial Institution’s Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest and each Program F/X Counterparty, all
Collections received on such day and an additional amount for the payment of any
accrued and unpaid Obligations owed by Seller and not previously paid by Seller
in accordance with Section 2.1.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of all periodic payments, if any, due to any Program F/X
Counterparty pursuant to any Hedging Arrangement on such Settlement Date other
than Hedge Breakage Costs and Hedge Indemnity Costs (after giving effect to any
netting provisions of applicable Hedging Agreement);

second, if the Seller or one of its Affiliates is not then acting as Servicer,
to the payment of the Servicer’s reasonable out-of-pocket costs and expenses in
connection with servicing, administering and collecting the Receivables,

third, to the reimbursement of the Agent’s and the Managing Agents’ costs of
collection and enforcement of this Agreement,

fourth, on a pari passu basis, (i) (to the extent applicable) to the ratable
reduction of the Aggregate Capital (without regard to any Termination
Percentage) and (ii) to the payment of the Hedge Breakage Costs and Hedge
Indemnity Costs, if any, due and payable to any Program F/X Counterparty
pursuant to any Hedging Arrangement on such Payment Date,

fifth, for the ratable payment of all other unpaid Obligations, provided that,
if the Seller or one of its Affiliates is then acting as Servicer, to the extent
such Obligations relate to the payment of Servicer costs and expenses, including
the Servicing Fee, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller; provided that, to the extent the Servicer receives additional
Collections and the amounts due and payable pursuant to clauses first through
fifth above are paid in full, any such additional Collections may be remitted to
Seller and may be used by Seller to

 

6



--------------------------------------------------------------------------------

purchase additional Receivables or make payments in respect of Subordinated
Loans (as defined in any applicable Receivables Sale Agreement) in accordance
with the terms of the applicable Receivables Sale Agreement.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent, the Managing Agents, the Program F/X Counterparties
and the Purchasers, as applicable, in accordance with the amount of such
Aggregate Unpaids owing to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Agent (for the
ratable application to the Person or Persons who suffered such rescission,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate a
percentage (the “Maximum Purchaser Percentage”) equal to 97%. If the aggregate
of the Purchaser Interests of the Purchasers exceeds the Maximum Purchaser
Percentage at any time, Seller shall pay within one (1) Business Day to the
Agent (for the ratable benefit of each Managing Agent based on each Managing
Agent’s Purchase Group’s Pro Rata Share to be applied by the Purchasers to
reduce the Aggregate Capital (as allocated by each Managing Agent to each of the
Purchasers in its related Purchase Group ratably based upon each such
Purchaser’s Capital)) such amounts such that after giving effect to such payment
(and the application thereof to reduce the Aggregate Capital) the aggregate of
the Purchaser Interests equals or is less than the Maximum Purchaser Percentage.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agent in accordance with the Required Notice Period), at any time following the
reduction of the Aggregate Capital to a level that is less than ten percent
(10.0%) of the original Purchase Limit, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests. The Agent
shall promptly forward to each Managing Agent any notice it receives from the
Seller pursuant to this Section 2.7. The purchase price in respect thereof shall
be an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any Purchaser, any Managing Agent or the Agent.

 

7



--------------------------------------------------------------------------------

ARTICLE III

CONDUIT FUNDING

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of each Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper issued by a Conduit
will accrue CP Costs each day on a pro rata basis, based upon the percentage
share the Capital in respect of such Purchaser Interest represents in relation
to all assets held by such Conduit and funded substantially with Pooled
Commercial Paper.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to the
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the Capital associated with all Purchaser
Interests of the Conduit for the immediately preceding Accrual Period in
accordance with Article II.

Section 3.3 Calculation of CP Costs. On or about the 5th Business Day of each
month, each Conduit shall calculate the aggregate amount of CP Costs in respect
of the Capital associated with all Purchaser Interests of such Conduit for the
Accrual Period then most recently ended and shall notify the Agent of such
aggregate amount. Upon receipt of calculations for the Accrual Period then most
recently ended from each Conduit, the Agent shall promptly forward to the Seller
a summary of such calculations.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Base Rate in accordance with the terms and
conditions hereof. If any Financial Institution acquires by assignment from the
Conduit in its Purchase Group all or any portion of a Purchaser Interest (or an
undivided interest therein) pursuant to such Conduit’s Liquidity Agreement,
(i) such assigning Conduit (or its related Managing Agent) shall promptly (but
in any event without one (1) Business Day of such assignment) give notice of
such assignment to the Seller and the Agent, (ii) until Seller gives notice to
the applicable Managing Agent of another Discount Rate in accordance with
Section 4.4, the initial Discount Rate for any such transferred Purchaser
Interest shall be the Base Rate and (iii) each Purchaser Interest so assigned
shall be deemed to have a new Tranche Period commencing on the date of any such
assignment and having a duration of one (1) Business Day, which Tranche Period
shall be the first of a series of successive Tranche Periods each having a
duration of one (1) Business Day until such time as Seller shall select a new
Tranche Period and new Discount Rate in accordance with Section 4.3 or 4.4;
provided, that, notwithstanding the terms of Sections 4.3 of 4.4, for purposes
of clauses (ii) and (iii) of this Section 4.1, only two (2) Business Days notice
shall be required to be given to the applicable Managing Agent by the Seller
(x) in the event that the Seller selects the LIBO Rate to be the applicable
Discount Rate with respect to the transferred Purchaser Interests and (y) with
respect to the selection of the Tranche Periods with respect to such transferred
Purchaser Interests.

 

8



--------------------------------------------------------------------------------

Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Financial Institutions, Seller shall pay to the Agent (for the benefit of
the Financial Institutions) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such Purchaser Interest in
accordance with Article II.

Section 4.3 Selection and Continuation of Tranche Periods.

 

  (a) With consultation from the Agent and the related Managing Agent, Seller
shall from time to time select Tranche Periods for the Purchaser Interests of
the Financial Institutions in each Purchase Group, provided that, if at any time
the Financial Institutions shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that Purchaser Interests of the Financial
Institutions having Capital of at least $10,000,000 (or, if the aggregate
Capital of the Financial Institutions in such Purchase Group is less than
$10,000,000, the Purchaser Interests of such Financial Institutions) shall have
a Tranche Period that shall end on the date specified in clause (A) of the
definition of Settlement Date.

 

  (b) Seller upon notice to the Agent received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Purchaser Interest funded by the Financial Institutions into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest of a
Financial Institution in the same Purchase Group with one or more other
Purchaser Interests that have a Terminating Tranche ending on the same day as
such Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interests to be purchased by such Financial Institution on the day
such Terminating Tranche ends, provided, that in no event may a Purchaser
Interest of any Conduit be combined with a Purchaser Interest of the Financial
Institutions in its Purchase Group. The Agent shall promptly forward to each
applicable Managing Agent any notice it receives from the Seller pursuant to
this Section 4.3(b).

Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Base Rate for each Purchaser Interest of the Financial Institutions.
Seller shall by 12:00 noon (New York City time): (i) at least three (3) Business
Days prior to the expiration of any Terminating Tranche with respect to which
the LIBO Rate is being requested as a new Discount Rate and (ii) at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Base Rate is being requested as a new Discount Rate, give the Agent
irrevocable notice of the new Discount Rate and new Tranche Period for the
Purchaser Interest associated with such Terminating Tranche. If the Seller fails
to give notice to the related Agent of a new Discount Rate with respect to any
Terminating Tranche, the new Discount Rate for any Terminating Tranche shall be
the Base Rate. The Agent shall promptly forward to each applicable Managing
Agent any notice it receives from the Seller pursuant to this Section 4.4.

Section 4.5 Suspension of the LIBO Rate.

 

  (a)

If any Financial Institution notifies its related Managing Agent that it has
determined that funding of the Purchaser Interests at a LIBO Rate would violate
any applicable law, rule, regulation, or directive of any governmental or
regulatory authority, having the force of law, or that (i) deposits of a type
and maturity appropriate to match fund its Purchaser

 

9



--------------------------------------------------------------------------------

 

Interests at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
such LIBO Rate, then such Managing Agent shall suspend the availability of such
LIBO Rate and require Seller to select the Base Rate for any Purchaser Interest
held by such Financial Institution.

 

  (b) If less than all of the Financial Institutions in any Purchase Group give
a notice to the related Managing Agent pursuant to Section 4.5(a), each
Financial Institution which gave such a notice shall be obliged, at the request
of Seller or such Financial Institution’s Managing Agent, to assign all of its
rights and obligations hereunder to (i) another Financial Institution in its
Purchase Group or (ii) another funding entity nominated by Seller or the related
Managing Agent that is acceptable to the Agent, the applicable Managing Agent
and the related Conduit and willing to participate in this Agreement and the
related Liquidity Agreement through the Facility Termination Date in the place
of such notifying Financial Institution; provided that (x) the notifying
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Financial Institution’s
Percentage of the Capital and all Yield owing to such notifying Financial
Institution and all accrued but unpaid fees and other costs and expenses payable
in respect of its Percentage of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchase Group, and (y) the
replacement Financial Institution otherwise satisfies the requirements of
Section 12.1(b).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to the Agent, the Managing Agents and the Purchasers, as of the
date hereof and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

 

  (a) Corporate Existence and Power. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. Seller is duly qualified to do business and is in good standing
as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted.

 

  (b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and Seller’s use of the proceeds of purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each other Transaction Document to which Seller is a party has been duly
executed and delivered by Seller.

 

  (c)

No Conflict. The execution and delivery by Seller of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any

 

10



--------------------------------------------------------------------------------

 

agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller or its
Subsidiaries (except as created by the Transaction Documents); and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

 

  (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.

 

  (e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of Seller’s knowledge, threatened, against or affecting Seller, or any
of its properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Seller is not in
default with respect to any order of any court, arbitrator or governmental body.

 

  (f) Binding Effect. This Agreement and each other Transaction Document to
which Seller is a party constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

  (g) Accuracy of Information. All information heretofore furnished by Seller or
any of its Affiliates to the Agent, the Managing Agents or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by Seller or any of its Affiliates to the Agent,
the Managing Agents or the Purchasers will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

  (h) Use of Proceeds. No proceeds of any purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

  (i)

Good Title. Immediately prior to each purchase hereunder or as contemplated
hereby, Seller shall be the legal and beneficial owner or, in the case of the UK
Receivables, the beneficial owner thereof, of the Receivables and Related
Security with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There

 

11



--------------------------------------------------------------------------------

 

have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest (or, in the case of the UK
Receivables, beneficial interest) in each Receivable, its Collections and the
Related Security.

 

  (j) Perfection.

 

  (i) This Agreement, together with the filing by the Agent of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder transfer to the Agent for the benefit of the Purchasers (and the Agent
for the benefit of such Purchasers shall acquire from Seller) a valid and
perfected first priority undivided percentage ownership or security interest in
each Receivable (other than UK Receivables), existing or hereafter arising and
in the Related Security and Collections with respect thereto, free and clear of
any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables (other than the UK Receivables), the
Related Security and the Collections.

 

  (ii) This Agreement is effective to, and shall, upon each purchase hereunder
transfer to the Agent for the benefit of the Purchasers (and the Agent for the
benefit of such Purchasers shall acquire from Seller) (x) a valid undivided
percentage beneficial ownership interest in each UK Receivable existing or
hereafter arising, together with the Collections with respect thereto, and
(y) all of Seller’s beneficial right, title and interest in the Related
Security, in each case, free and clear of any Adverse Claim, except as created
by the Transaction Documents.

 

  (k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Managing Agents has been notified in accordance
with Section 7.2(a) in jurisdictions where all actions required by
Section 14.4(a) have been taken and completed. Seller’s Federal Employer
Identification Number and organizational identification number, if any, are
correctly set forth on Exhibit III.

 

  (l) Collections. The names and addresses of all Collection Banks, together
with the account numbers of the Collection Accounts of Seller or any Originator
at each Collection Bank and the post office box number of each Lock-Box, are
listed on Exhibit IV. Seller has not granted any Person, other than the Agent as
contemplated by this Agreement, dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.

 

12



--------------------------------------------------------------------------------

  (m) Material Adverse Effect. Since September 30, 2008, no event has occurred
that would have a Material Adverse Effect.

 

  (n) Names. Seller has not at any time used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement.

 

  (o) Not an Investment Company. Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

 

  (p) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it is subject. Each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation.

 

  (q) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which the
Managing Agents have been notified in accordance with Section 7.1(a)(v).

 

  (r) Payments to Originators. With respect to each Receivable transferred to
Seller under any Receivables Sale Agreement, Seller has given reasonably
equivalent value, or an amount approximately equal to the fair market value, to
the applicable Originator in consideration therefor and such transfer was not
made for or on account of an antecedent debt. No transfer by any Originator of
any Receivable under any Receivables Sale Agreement is (i) voidable under any
section of the Federal Bankruptcy Code or (ii) not on arm’s length terms.

 

  (s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

  (t) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase or acquisition
under, as applicable, any Receivables Sale Agreement was an Eligible Receivable
on such purchase or acquisition date.

 

  (u) Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to 103% of the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.

 

13



--------------------------------------------------------------------------------

  (v) Accounting. The manner in which Seller accounts for the transactions
contemplated by this Agreement and each Receivables Sale Agreement is consistent
with the “true sale” opinion rendered by Jones Day on the date hereof.

 

  (w) Other Representations. Each of the representations and warranties of each
Originator under or in connection with any of the other Transaction Documents is
true and correct on and as of the date when made under such Transaction
Document.

 

  (x) Remittances of Collections. Each remittance of Collections by the Seller
to any Purchaser, any Managing Agent or the Agent (each a “Transferee”) under
this Agreement will have been (i) in payment of a debt incurred by the Seller in
the ordinary course of business or financial affairs of the Seller and such
Transferee and (ii) made in the ordinary course of business or financial affairs
of the Seller and such Transferee.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the conditions precedent that:

 

  (a) Documentation. The Agent shall have received each of the documents listed
on Schedule B duly executed and delivered by each of the Persons named as
parties thereto.

 

  (b) Fees. The Agent and the Managing Agents shall have received all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letters.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that in the case of each such Incremental Purchase or
Reinvestment: (a) the Servicer shall have delivered to the Agent on or prior to
the date of such Incremental Purchase or Reinvestment, in form and substance
reasonably satisfactory to the Agent, all Monthly Reports as and when due under
Section 8.5; (b) the Facility Termination Date shall not have occurred; (c) each
Managing Agent shall have received such other approvals, opinions or documents
as it may reasonably request and (d) on the date of each such Incremental
Purchase or Reinvestment, the following statements shall be true (and acceptance
of the proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

 

  (i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

 

  (ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that constitutes an Amortization Event or
Potential Amortization Event;

 

14



--------------------------------------------------------------------------------

  (iii) the Aggregate Capital does not exceed the Purchase Limit, the aggregate
Purchaser Interests do not exceed the Maximum Purchaser Percentage and in the
case of an Incremental Purchase, the related Purchase Price does not exceed the
Commitment Availability immediately prior to giving effect to such purchase;

 

  (iv) the final termination date under each Receivables Sale Agreement shall be
a date not earlier than the Facility Termination Date then in effect; and

 

  (v) if such Incremental Purchase or Reinvestment is funded by a Conduit, such
Conduit shall be party to unexpired Liquidity Agreements with an aggregate
commitment limit equal to at least 102% of the Group Purchase Limit with respect
to such Conduit.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the Agent
or any Purchaser, which right may be exercised at any time on demand of the
Agent or such Purchaser, to rescind the related purchase and direct Seller to
pay to the Agent for the benefit of the Purchasers an amount equal to the
Collections that shall have been applied to the affected Reinvestment.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants of Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, Seller hereby covenants, as set forth
below:

 

  (a) Financial Reporting. Seller will maintain, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Agent:

 

  (i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, (i) audited and consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for JDI for such fiscal year certified in a manner
acceptable to the Managing Agents by independent public accountants acceptable
to the Managing Agents, which certification shall state that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
and (ii) unaudited financial statements (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flows) for
Seller for such fiscal year certified in a manner acceptable to the Managing
Agents by an Authorized Officer of Seller.

 

15



--------------------------------------------------------------------------------

  (ii) Quarterly Reporting. Within 50 days after the close of the first three
(3) quarterly periods of each of its fiscal years, a balance sheet of each of
the Seller and JDI as at the close of each such period and a statement of income
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of Seller.

 

  (iii) Compliance Certificates. Together with the financial statements required
hereunder, a Compliance Certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and accompanied by the
“Offshore Base Rate Compliance Certificate” and “Compliance Certificate”
required to be delivered by JDI at such time under the terms of the Receivables
Sale Agreement to which JDI is party, each dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

 

  (iv) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication of
any type or kind under or in connection with any Transaction Document from any
Person other than the Agent, any Managing Agent or any Conduit, copies of the
same.

 

  (v) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and the Required Financial
Institutions’ consent thereto.

 

  (vi) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Seller, any Originator or any Affiliate
of any such Person as the Agent or any Managing Agent may from time to time
reasonably request in order to protect the interests of the Agent, the Managing
Agents and the Purchasers under or as contemplated by this Agreement.

The Agent shall promptly forward to each Managing Agent any items it receives
from the Seller or the Servicer pursuant to this Section 7.1(a).

 

  (b) Notices. Seller will notify the Agent in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

 

  (i) Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of Seller.

 

16



--------------------------------------------------------------------------------

  (ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Seller, (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against Seller, (3) the entry of any judgment or decree
against any Originator, the Servicer or the Performance Guarantor or any of
their respective Subsidiaries which is reasonably likely to (x) with respect to
any Originator, the Servicer or the Performance Guarantor, create liability to
such Person in excess of $10,000,000 in the aggregate for all such circumstances
and (y) with respect to any of their respective Subsidiaries, have a Material
Adverse Effect or (4) the institution of any litigation, arbitration proceeding
or governmental proceeding against any Originator, Servicer or Performance
Guarantor or any of their respective Subsidiaries that is reasonably likely to
(x) with respect to any Originator, the Servicer or the Performance Guarantor,
be adversely determined and, if adversely determined, would reasonably be
expected to create liability to such Person in excess of $10,000,000 in the
aggregate for all such circumstances and (y) with respect to any of their
respective Subsidiaries, have a Material Adverse Effect.

 

  (iii) Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

  (iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in any Receivables Sale Agreement.

 

  (v) Credit Agreement Amendments. Promptly following its receipt of the same, a
copy of each amendment, waiver or other notice of any modification (a “CA
Amendment”) to or in respect of the Credit Agreement or any material instrument,
document or agreement executed in connection with the Credit Agreement. Seller
shall cause JDI to furnish to the Seller and the Agent, promptly following the
execution thereof, a copy of each CA Amendment to which JDI is a party.

The Agent shall promptly notify each Managing Agent of any notice it receives
from the Seller or the Servicer pursuant to this Section 7.1(b).

 

  (c) Compliance with Laws and Preservation of Corporate Existence. Seller will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it is subject. Seller
will preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
its business is conducted.

 

17



--------------------------------------------------------------------------------

 

(d)

Review and Audits. Seller will furnish to the Agent and each Managing Agent from
time to time such information with respect to it and the Receivables as the
Agent or any Managing Agent may reasonably request. Without limiting any of the
other provisions set forth in this Agreement, Seller shall permit (and shall
cause each Originator to permit) the Agent and the Managing Agents, or their
agents or representatives, at any time between April 1st and May 30th of each
calendar year, to conduct a review (satisfactory in form, scope and substance to
the Agent and the Managing Agents) and audit (performed by representatives of
the Agent or the Managing Agents pursuant to agreed upon procedures in form,
scope and substance satisfactory to the Agent and the Managing Agents) of the
Servicer’s collection, operating and reporting systems, the Credit and
Collection Policy of each Originator, historical receivables data and accounts,
including, without limitation, a review of the Servicer’s operating location(s),
and the results of such review and audit shall be satisfactory to the Agent and
the Managing Agents. The extent to which the Seller shall be liable in respect
of costs and expenses incurred by the Agent and the Managing Agents in
connection with the activities contemplated in this Section 7.1(d) shall be set
forth in Section 10.3(b) of this Agreement.

 

  (e) Keeping and Marking of Records and Books.

 

  (i) Seller, individually and in its capacity as the Servicer, will (and will
cause each Originator to) maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
timely identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Seller will (and will cause each
Originator to) give the Agent and each Managing Agent notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

 

  (ii) Seller will (and will cause each Originator to) (A) on or prior to the
date hereof, mark its master data processing records and other books and records
relating to the Purchaser Interests with a legend, acceptable to the Agent,
describing the Purchaser Interests and (B) upon the request of the Agent (x) at
any time, following the occurrence of an Amortization Event, at which the Agent
is considering the termination of Seller as Servicer, mark each Contract with a
legend describing the Purchaser Interests and (y) after the termination of
Seller as Servicer or any Originator as sub-Servicer, deliver to the Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

 

  (f) Compliance with Contracts and Credit and Collection Policy. Seller,
individually and in its capacity as Servicer, will (and will cause each
Originator to) timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

 

18



--------------------------------------------------------------------------------

  (g) Performance and Enforcement of each Receivables Sale Agreement. Seller
will, and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to each Receivables Sale
Agreement, will purchase and acquire Receivables thereunder in strict compliance
with the terms thereof and will, as vigorously as the Agent shall direct,
enforce the rights and remedies accorded to Seller as against each Originator
under each Receivables Sale Agreement. Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the Agent,
the Managing Agents and the Purchasers as assignees of Seller) under any
Receivables Sale Agreement as the Agent may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
any Receivables Sale Agreement.

 

  (h) Ownership. Seller will (or will cause the applicable Originator to) take
all necessary action to

 

  (i) Transfers to Seller. Vest irrevocably in Seller, free and clear of any
Adverse Claim other than Adverse Claims in favor of the Agent and the
Purchasers:

 

  (A) In the case of all Receivables other than UK Receivables, all legal and
equitable title to such Receivables, and the Related Security and the
Collections with respect thereto; and

 

  (B) In the case of all UK Receivables, all equitable title to such
Receivables, and the Related Security and the Collections with respect thereto.

 

  (ii) Transfers to the Agent and Purchasers. Establish and maintain, in favor
of the Agent, for the benefit of the Purchasers, a valid and perfected first
priority undivided percentage ownership interest (and/or a valid and perfected
first priority security interest) in the interests of Seller described in
Section 7.1(h)(i) above in all Receivables, Related Security and Collections to
the full extent contemplated herein, free and clear of any Adverse Claims other
than (A) Adverse Claims in favor of the Agent for the benefit of the Purchasers
and (B) in the case of the UK Receivables, legal title retained by JD-UK,
subject to Section 7.1(h)(iii).

 

  (iii) Transfers of Legal Title. To the extent not previously transferred, vest
legal title to all UK Receivables, and the Related Security and the Collections
with respect thereto, irrevocably in Seller and immediately thereafter
irrevocably in the Agent for the benefit of the Purchaser or Purchasers, free
and clear of any Adverse Claims, forthwith on the request of the Agent at any
time following the making of a declaration under Section 9.2 or the occurrence
of an Amortization Event of the type specified in Section 9.1(d).

 

19



--------------------------------------------------------------------------------

In furtherance of the foregoing, Seller will (or will cause the applicable
Originator to) take such actions as the Agent may reasonably request to perfect,
protect or more fully evidence the interests contemplated above, including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC, English common law or any
other applicable law of all appropriate jurisdictions and, following the making
of a declaration under Section 9.2 or the occurrence of an Amortization Event of
the type specified in Section 9.1(d), the giving of notice to Obligors.

 

  (i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Originator and each
Affiliate and Subsidiary thereof other than Seller (each of the foregoing an
“Originator Entity”). Therefore, from and after the date of execution and
delivery of this Agreement, Seller shall take all reasonable steps, including,
without limitation, all steps that the Agent, any Managing Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of each
Originator Entity and not just a division of an Originator Entity. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:

 

  (A) conduct its own business in its own name and require that all full time
employees of Seller, if any, identify themselves as such and not as employees of
any Originator Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

 

  (B) compensate all employees, consultants and agents (including audit and
legal fees) directly, from Seller’s own funds, for services provided to Seller
by such employees, consultants and agents and, to the extent any employee,
consultant or agent of Seller is also an employee, consultant or agent of any
Originator Entity, allocate the compensation of such employee, consultant or
agent between Seller and such Originator Entity on a basis that reflects the
services rendered to Seller and such Originator Entity;

 

  (C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Originator Entity, Seller shall
lease such office at a fair market rent;

 

20



--------------------------------------------------------------------------------

  (D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

 

  (E) conduct all transactions with each Originator Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Originator Entity on a basis reasonably related to actual use;

 

  (F) at all times have a Board of Directors consisting of not fewer than three
members, at least one member of which is an Independent Director;

 

  (G) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

 

  (H) in addition to those books and records maintained as otherwise
contemplated herein, maintain a set of Seller’s books and records separate from
those of each Originator Entity and otherwise readily identifiable as its own
assets rather than assets of any Originator Entity;

 

  (I) in addition to the preparation of its financial statements as otherwise
contemplated herein, prepare for itself financial statements separately from
those of each Originator Entity and insure that any consolidated financial
statements of any Originator Entity that include Seller and that are filed with
the Securities and Exchange Commission or any other governmental agency have
notes clearly stating that Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of Seller;

 

  (J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Originator Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Agent hereunder)
has the power to make withdrawals;

 

21



--------------------------------------------------------------------------------

  (K) pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Originator Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

 

  (L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by the Transaction Documents;
and does not create, incur, guarantee, assume or suffer to exist any
indebtedness or other liabilities, whether direct or contingent, other than
(1) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (2) the
incurrence of obligations under this Agreement, (3) the incurrence of
obligations, as expressly contemplated in any Receivable Sale Agreement, to make
payment to the applicable Originator or transferor thereunder for the purchase
of Receivables from such Originator or transferor under such Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by the Transaction Documents;

 

  (M) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;

 

  (N) maintain the effectiveness of, and continue to perform under each
Receivables Sale Agreement and maintain the effectiveness of each Performance
Undertaking, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify any Receivables Sale Agreement or the Performance
Undertaking, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under any Receivables Sale
Agreement or the Performance Undertaking or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the Agent and
the Required Financial Institutions;

 

22



--------------------------------------------------------------------------------

  (O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

 

  (P) maintain at all times the Minimum Net Worth and refrain from making any
dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause the Minimum Net Worth to cease to be
so maintained; and

 

  (Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in (i) the opinion letter issued by Jones Day,
as counsel for Seller, in connection with the effectiveness of this Agreement
and relating to substantive consolidation issues and (ii) in the certificates
accompanying such opinion letter, remain true and correct in all material
respects at all times.

 

  (j) Collections. Seller, individually and in its capacity as Servicer, will
cause (1) all proceeds from all Lock-Boxes to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. Seller, in its capacity as Servicer, will satisfy and
duly perform all conditions and requirements set forth in Section 8.2. In the
event any payments relating to Receivables are remitted directly to Seller or
any Affiliate of Seller, Seller will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent,
the Managing Agents and the Purchasers. Seller will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock-Box and Collection Account and shall not grant the right to take dominion
and control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.

 

  (k)

Taxes. Seller will file all tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time
owing, except those which are being contested in good faith by appropriate
proceedings, provided that adequate reserves for such contested taxes have been
established in accordance with GAAP and the relevant

 

23



--------------------------------------------------------------------------------

 

governmental authority shall not have commenced any enforcement proceedings
seeking recourse against any assets of Seller in respect of such contested
taxes. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Conduits, the Agent, the Managing Agents or any Financial Institution.

 

  (l) [Reserved].

 

  (m) Payment to Originators and Transferors. With respect to any Receivable
purchased by Seller from any Originator, such sale or acquisition shall be
effected under, and in strict compliance with the terms of, the relevant
Receivables Sale Agreement including, without limitation, the terms relating to
the amount and timing of payments to be made to the applicable Originator in
respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, the Seller hereby covenants that:

 

  (a) Name Change, Offices and Records. Seller will not make any changes to its
name, jurisdiction of organization, identity or corporate structure (within the
meaning of Sections 9-502, 9-506 and 9-507 of any applicable enactment of the
UCC) unless (i) at least forty-five (45) days prior to the effective date of any
such change, Seller provides written notice thereof to the Agent, (ii) at least
ten (10) days prior to such effective date, Seller delivers to the Agent such
financing statements (Forms UCC-1 and UCC-3), which the Agent or any Purchaser
may reasonably request in connection therewith, (iii) at least ten (10) days
prior to such effective date, Seller has taken all other steps to ensure that
the Agent, for the benefit of itself and the Purchasers, continues to have a
first priority perfected ownership interest in the Receivables, the Related
Security related thereto and any Collections thereon and (iv) in the case of any
change in its jurisdiction of organization, if requested by the Agent or any
Managing Agent, such Person shall have received, prior to such change, evidence,
which may include an opinion of counsel, in each case in form and substance
reasonably satisfactory to such Person, as to such incorporation and Seller’s
valid existences and good standing and the perfection and preservation of
priority of the Agent’s ownership or security interest in, the Receivables, the
Related Security and Collections.

 

  (b) Change in Payment Instructions to Obligors. Except as may be required by
the Agent pursuant to Section 8.2(b), Seller will not add or terminate any bank
as a Collection Bank, or make any change in the instructions to Obligors
regarding payments to be made to any Lock-Box or Collection Account, unless the
Agent shall have received, at least ten (10) days before the proposed effective
date therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Collection Bank or a Collection Account
or Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that the Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.

 

24



--------------------------------------------------------------------------------

  (c) Modifications to Contracts and Credit and Collection Policy. Seller will
not, and will not permit any Originator to, make any change to the Credit and
Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(c), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

 

  (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent for the benefit of the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or any Originator. Seller shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the sale, financing or lease of which gives
rise to any Receivable.

 

  (e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to
103% of the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.

 

  (f) Receivables Sale Agreement Termination Date Determination. Seller will not
designate the Termination Date (as defined in each Receivables Sale Agreement)
under any Receivables Sale Agreement, or send any written notice to any
Originator in respect thereof, without the prior written consent of the Agent
and the Required Financial Institutions, except with respect to the occurrence
of such Termination Date arising pursuant to Section 5.1(d) of any Receivables
Sale Agreement.

 

  (g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e). Seller will not make any Restricted Junior Payment if such
payment would cause an Amortization Event or a Potential Amortization Event to
occur or exist.

 

  (h) Consolidations and Mergers. Seller shall not merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), to or in favor of any Person,
except as contemplated hereunder.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

 

  (a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Seller is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent and the Required Financial Institutions may,
at any time following an Amortization Event, designate as Servicer any Person to
succeed Seller or any successor Servicer.

 

  (b) Seller may delegate, and Seller hereby advises the Purchasers, each of the
Managing Agents and the Agent that it has delegated, to each of the Originators,
as sub-Servicers of the Servicer under the authority and direction of the
Servicer, certain of its duties and responsibilities as Servicer hereunder in
respect of the Receivables originated by such Originator. Without the prior
written consent of the Agent and the Required Financial Institutions, Seller
shall not be permitted to further delegate any of its duties or responsibilities
as Servicer to any Person other than, with respect to certain Charged-Off
Receivables, outside collection agencies in accordance with its customary
practices. If at any time the Agent and the Required Financial Institutions
shall designate as Servicer any Person or Persons other than Seller, all duties
and responsibilities theretofore delegated by Seller to any sub-Servicer
(whether an Originator or any other Person) may, at the discretion of the Agent
and the Required Financial Institutions, be terminated forthwith on notice given
by the Agent and the Required Financial Institutions to Seller.

 

  (c) Notwithstanding the foregoing subsection (b), (i) Seller shall be and
remain primarily liable to the Managing Agents, the Agent and the Purchasers for
the full and prompt performance of all duties and responsibilities of the
Servicer hereunder and (ii) the Managing Agents, the Agent and the Purchasers
shall be entitled to deal exclusively with Seller in matters relating to the
discharge by the Servicer of its duties and responsibilities hereunder. The
Managing Agents, the Agent and the Purchasers shall not be required to give
notice, demand or other communication to any Person other than Seller in order
for communication to the Servicer and its sub-Servicers or other delegates with
respect thereto to be accomplished. Seller, at all times that it is the
Servicer, shall be responsible for providing any sub-Servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

Section 8.2 Duties of Servicer. The Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.

 

  (a)

The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall maintain in full force and
effect at all times during the term of this Agreement a Collection Account
Agreement with each Collection Bank. In the case of any remittances received in
any Lock-Box or Collection Account that shall have been

 

26



--------------------------------------------------------------------------------

 

identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances. From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections. The Agent shall provide Seller a copy of
each Collection Notice at the time of, or promptly following, delivery of the
same to a Collection Bank, provided, however that any failure to provide such
copy shall not affect the validity or effectiveness of the Collection Notice.

 

  (b) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

 

  (c) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Defaulted Receivable, Delinquent Receivable
or Charged-Off Receivable or limit the rights of the Managing Agents, the Agent
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, after the occurrence and during the continuance of an
Amortization Event, the Agent, at the direction of the Required Financial
Institutions, shall have the absolute and unlimited right to direct the Servicer
to commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

 

  (d)

The Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent, deliver or make
available to the Agent copies of all such Records at Servicer’s office, packaged
in a form capable of being removed with dispatch from such office. During the
continuance of an Amortization Event, as soon as practicable upon demand of the
Agent, the Servicer shall deliver or make available to the Agent the originals
of all Contracts related to the Receivables at Servicer’s office, packaged in a
form capable of being

 

27



--------------------------------------------------------------------------------

 

removed with dispatch from such office. The Servicer shall, as soon as
practicable following receipt thereof turn over to Seller, or such Person as the
Seller may direct the Servicer, any cash collections or other cash proceeds
received with respect to any obligations owing to Seller or any Originator which
obligations do not constitute Receivables, including, without limitation, funds
that represent payments in respect of any Reconveyed Assets, PST or payments
made in respect of services rendered in Canada by JD-Canada. The Servicer shall,
from time to time at the request of any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.

 

  (e) Subject to the final sentence of this subsection (e), any payment by an
Obligor in respect of any obligations owed by it to any Originator or Seller
shall, except as otherwise specified by such Obligor or otherwise required by
contract or law and unless otherwise instructed by the Agent, be applied
(i) first, as a Collection of any Receivable of such Obligor (starting with the
oldest such Receivable) and (ii) then, after the reduction of the Outstanding
Balance of all Receivables owing by such Obligor to zero, in respect of any
other obligations of such Obligor owing to the Seller or any Originator
(including, without limitation, any obligations in respect of Reconveyed Assets,
PST or any obligations in respect services rendered in Canada by JD-Canada). Any
payment received not constituting Collections, Related Security or other
proceeds of any Receivables shall not be applied as a Collections or Related
Security in accordance with the terms hereof and shall be paid by the Servicer
to the Seller or such Person as the Seller may direct the Servicer promptly upon
receipt. Notwithstanding the foregoing, an amount paid by an Obligor in respect
of any Canadian Receivables matching the amount of Seller’s or any Originator’s
invoices to such Obligor shall be deemed to include payments in respect of PST
and/or services rendered in Canada by JD-Canada if such invoices specifically
provided for PST and/or services rendered in Canada by JD-Canada.

 

  (f) Notwithstanding anything to the contrary herein, neither the Servicer nor
any delegatee thereof (including any “Sub-Servicer” under any Receivables Sale
Agreement) is permitted to (nor has authority to) establish an office or other
fixed place of business of the Agent, the Managing Agents or the Purchasers in
Canada. To the extent any responsibilities of the Servicer hereunder involve or
require the Servicer to contract for, or conclude a contract in the name of, the
Agent, the Managing Agents or the Purchasers, such servicing responsibility
shall, except upon the consent of the Agent and the Managing Agents, be
fulfilled solely by the Servicer or any delegatee thereof only from a place of
business in the United States. The Servicer may not, directly or indirectly,
delegate such responsibility to any Person which is a resident of Canada or has
a permanent establishment in Canada for purposes of the Income Tax Act (Canada),
except upon consent of the Agent and the Managing Agents, and in any event, any
such Person to whom the Servicer delegates any such responsibility, shall,
except upon the consent of the Agent and the Managing Agents, only carry out
such delegated responsibility from a place of business in the United States and
shall not, in any manner whatsoever, carry out any such delegated responsibility
in Canada. None of the functions, obligations or authority of the Servicer shall
be carried out in Canada without the consent of the Agent and the Managing
Agents, except for incidental, ancillary, or immaterial functions that do not
result in the Servicer, the Seller or the Purchasers carrying on business in
Canada for the purposes of the Income Tax Act (Canada).

 

28



--------------------------------------------------------------------------------

Section 8.3 Collection Notices. The Agent is authorized at any time following
(i) three Business Days’ notice to the Seller (a “CN Advice”) or (ii) the
occurrence and during the continuance of an Amortization Event, to date and to
deliver to the Collection Banks the Collection Notices. The Agent shall, in any
CN Advice, identify the circumstance that shall have precipitated or resulted in
its election to date and deliver the Collection Notices so as to provide the
Seller an opportunity to submit any mitigating information (it being understood
that the election to date and deliver any Collection Notice, following due
consideration of any mitigating information timely provided, shall be in the
sole and absolute discretion of the Agent). Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the Agent, and
agrees that the Agent shall be entitled to (i) endorse Seller’s name on checks
and other instruments representing Collections, (ii) enforce the Receivables,
the related Contracts and the Related Security and (iii) take such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller. The Agent shall provide Seller and Servicer a copy of each
Collection Notice at the time of, or promptly following, delivery of the same to
a Collection Bank, provided, however that any failure to provide such copy shall
not affect the validity or effectiveness of the Collection Notice.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.

Section 8.5 Collateral Reports. The Servicer shall prepare and forward to the
Agent: (i) on the second Monday of each month, or, if such day is not a Business
Day, the next succeeding Business Day, a Monthly Report in respect of the fiscal
month of the Originators then most recently ended, and (ii) at such times as any
Managing Agent shall reasonably request, a listing by Obligor of all Receivables
together with an aging of such Receivables. The Servicer shall provide, with
each such report a summary of all Hedging Arrangements then in effect, in such
reasonable detail as shall be satisfactory to the Managing Agents. The Agent
shall promptly forward to each Managing Agent each Monthly Report it receives
from the Servicer pursuant to this Section 8.5.

Section 8.6 Servicing Fees. In consideration of Seller’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Seller shall
continue to perform as Servicer hereunder, Seller or the sub-Servicers shall be
permitted to retain out of the Collections received during any Reporting Period,
and to the extent of available funds as determined in accordance with
Section 2.4, a fee (the “Servicing Fee”) on each Scheduled Settlement Date, in
arrears for the immediately preceding Reporting

 

29



--------------------------------------------------------------------------------

Period (or portion thereof), equal to 0.22% per annum of the average Outstanding
Balance of the Receivables during such Reporting Period (or portion thereof), as
compensation for its servicing activities hereunder.

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

 

  (a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder or under any other Transaction Document when due, or (ii) to perform
or observe any term, covenant or agreement hereunder (other than as referred to
in clause (i) of this subsection (a) and Section 2.6 of this Agreement) and such
failure shall continue for five (5) consecutive Business Days.

 

  (b) Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made. Notwithstanding the foregoing,
a breach of any representation or warranty which relates solely to the
eligibility or characteristics of any Receivable shall not constitute an
Amortization Event so long as Seller remains in compliance with Section 2.6.

 

  (c) (i) Failure of Seller to pay any Indebtedness when due; or the default by
Seller in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof or (ii) failure of JDI or any of its
Subsidiaries or Affiliates to pay any Indebtedness when due in an aggregate
amount in excess of $25,000,000; or the default by JDI or any of its
Subsidiaries or Affiliates in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of JDI or any of its
Subsidiaries or Affiliates shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

 

  (d)

(i) Any of Seller, the Performance Guarantor or any Originator shall generally
not pay its debts as such debts become due or shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted by or against
any of Seller, the Performance Guarantor or any Originator seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or

 

30



--------------------------------------------------------------------------------

 

relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property; provided, that in the case of an involuntary
proceeding instituted against any such Person, the Amortization Date shall not
occur or be declared by reason of such event unless such proceeding remains
undismissed for a period of 30 days after such proceeding is instituted or the
affected Person at any time takes any action to consent to or acquiescence in
the continuance of such proceeding; provided further that during such period, an
Amortization Event shall exist and be continuing for purposes of Section 6.2 and
otherwise hereunder; or (iii) any of Seller or any Originator shall take any
corporate action to authorize any of the actions set forth in clauses (i) or
(ii) above in this subsection (d).

 

  (e) Seller shall fail to comply with the terms of Section 2.6 hereof.

 

  (f) As at the end of any Reporting Period, any of the following shall occur,
in each case as determined on the basis of the average of the applicable ratio
for the last day of each of the three Reporting Periods then most recently
ended:

 

  (i) the Delinquency Ratio shall exceed 6.0%, or

 

  (ii) the Loss-to-Liquidation Ratio shall exceed 5.0%, or

 

  (iii) the Dilution Ratio shall exceed 7.5%.

 

  (g) A Change of Control shall occur.

 

  (h) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money
shall be entered against any JDI on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall (i) individually or in the aggregate for all judgments then outstanding
against JDI and any of its Affiliates exceed an amount equal to $25,000,000, and
(ii) continue unsatisfied and in effect for fifteen (15) consecutive days
without a stay of execution.

 

  (i) Any of the following shall occur: (i) any “Termination Event” under and as
defined in any Receivables Sale Agreement shall occur; (ii) the “Termination
Date” under and as defined in any Receivables Sale Agreement shall occur; or
(iii) any Originator shall for any reason cease to transfer, or cease to have
the legal capacity to transfer, or shall otherwise be incapable of transferring,
Receivables to Seller under the Receivables Sale Agreement to which it is named
as party.

 

  (j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or a material number of Obligors
shall directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

 

31



--------------------------------------------------------------------------------

  (k) JDI shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of JDI, or JDI shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability.

 

  (l) JDI shall at any time fail to perform or observe any of the terms or
provisions set forth in Article V (Financial Covenants) of the Credit Agreement
as in effect from time to time; provided, that, for solely purposes of this
Section 9.1(l) no amendment, modification or waiver after the date hereof of any
term or provision set forth in Article V (Financial Covenants) (or any defined
term used therein) of the Credit Agreement shall be effective for purposes of
this Section 9.1(l) without the consent of the Agent and the Required Financial
Institutions.

 

  (m) Seller shall fail to maintain in full force and effect any Hedging
Arrangement required under Section 1.5.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer or direct the Servicer to replace any Person
acting as sub-Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by
Seller; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d)(ii) (except as contemplated in the proviso thereto),
or of an actual or deemed entry of an order for relief with respect to Seller or
any Originator under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by Seller, (iii) to the fullest extent
permitted by applicable law, declare that the Default Fee shall accrue with
respect to any of the Aggregate Unpaids outstanding at such time, (iv) deliver
the Collection Notices to the Collection Banks, and (v) notify Obligors of the
Purchasers’ interest in the Receivables. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agent, the Managing Agents and the Purchasers otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Seller. Without limiting any other rights that
the Agent, the Managing Agents or any Purchaser may have hereunder or under
applicable law, Seller hereby agrees to indemnify (and pay upon demand to) the
Agent, each Managing Agent, each Purchaser and each Eligible Counterparty and
their respective assigns, officers, directors, agents and

 

32



--------------------------------------------------------------------------------

employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, out-of-pocket costs, expenses and for all
other amounts payable, including reasonable attorneys’ fees (which attorneys may
be employees of the Agent, such Managing Agent or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, excluding,
however, in all of the foregoing instances:

 

  (w) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

  (z) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

 

  (y) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or

 

  (z) any Broken Funding Costs or Indemnified Amounts claimed by any Defaulting
Financial Institution arising by reason of such Defaulting Financial
Institution’s default hereunder;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller in any provision of
this Agreement other than this Section 10.1. Without limiting the generality of
the foregoing indemnification, Seller shall indemnify the Agent, the Managing
Agents and the Purchasers for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller) resulting
from:

 

  (i) any representation or warranty made by Seller, the Servicer or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

 

  (ii)

the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator or Seller

 

33



--------------------------------------------------------------------------------

 

to keep or perform any of its obligations, express or implied, with respect to
any Contract or the failure of Seller or Servicer to comply with the Credit and
Collection Policy in regard to any Receivable or the related Contract;

 

  (iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

 

  (iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

  (v) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

 

  (vi) the commingling of Collections of Receivables at any time with other
funds;

 

  (vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

  (viii) any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

  (ix) any Amortization Event described in Section 9.1(d);

 

  (x) any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from each Originator, free and clear of any Adverse Claim
(except as created by the Transaction Documents in favor of the Agent and the
Purchasers); or any failure of Seller to give reasonably equivalent value to
each Originator under the relevant Receivables Sale Agreement in consideration
of the transfer by such Originator of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

 

34



--------------------------------------------------------------------------------

  (xi) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents in favor of the Agent and the
Purchasers);

 

  (xii) any action or omission by Seller, Servicer or any Originator which
reduces or impairs the rights of the Agent, the Managing Agents or the
Purchasers with respect to any Receivable or the value of any such Receivable;

 

  (xiii) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action;

 

  (xiv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included;

 

  (xv) any stamp duty, sales, excise, registration and other taxes (including
any penalties, additions, fines, surcharges or interest relating thereto);
provided that with respect to stamp duty arising at any time, demand for
indemnification under this Section 10.1 may be made only following the
declaration or automatic occurrence of the Amortization Date in accordance with
Section 9.2(ii);

 

  (xvi) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, dominion and control, and a first priority perfected security
interest, in any Collection Account; and

 

  (xvii) the failure to pay when due any taxes which are an Originator’s
responsibility to pay, including without limitation, GST, PST or other sales,
excise or personal property taxes payable in connection with the Receivables.

Any claim made by any Indemnified Party under this Section 10.1 shall be made in
a written notice to Seller, which notice shall set forth in reasonable detail a
description of the basis for such claim.

Section 10.2 Indemnities by the Servicer. Without limiting any other rights that
the Agent, the Managing Agents or any Purchaser may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder
excluding, however, in all of the foregoing instances:

 

  (w) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

35



--------------------------------------------------------------------------------

  (z) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

 

  (y) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or

 

  (z) any Broken Funding Costs or Indemnified Amounts claimed by any Defaulting
Financial Institution arising by reason of such Defaulting Financial
Institution’s default hereunder;

provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
amounts otherwise specifically provided to be paid by Servicer in any provision
of this Agreement other than this Section 10.2. Without limiting the generality
of the foregoing indemnification, Servicer shall indemnify the Agent, the
Managing Agents and the Purchasers for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Servicer) resulting
from:

 

  (i) any representation or warranty made by the Servicer (or any officers of
any the Servicer) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any the
Servicer pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

 

  (ii) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or the failure of Servicer to comply with the
Credit and Collection Policy in regard to any Receivable or the related
Contract;

 

  (iii) any failure of the Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

 

36



--------------------------------------------------------------------------------

  (iv) the commingling of Collections of Receivables at any time with other
funds;

 

  (v) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document or any other investigation,
litigation or proceeding relating to Servicer in which any Indemnified Party
becomes involved as a result of any of the transactions contemplated hereby;

 

  (vi) any Amortization Event described in Section 9.1(d);

 

  (vii) any action or omission by Servicer which reduces or impairs the rights
of the Agent, the Managing Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;

 

  (viii) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included; and

 

  (ix) any stamp duty, sales, excise, registration and other taxes (including
any penalties, additions, fines, surcharges or interest relating thereto);
provided that with respect to stamp duty arising at any time, demand for
indemnification under this Section 10.2 may be made only following the
declaration or automatic occurrence of the Amortization Date in accordance with
Section 9.2(ii).

Any claim made by any Indemnified Party under this Section 10.2 shall be made in
a written notice to Servicer, which notice shall set forth in reasonable detail
a description of the basis for such claim.

Section 10.3 Increased Cost and Reduced Return.

 

  (a)

If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy), any accounting principles or any change in any of the foregoing, or
any change in the interpretation or administration thereof by the Financial
Accounting Standards Board (“FASB”), any governmental authority, any central
bank or any comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive having the force of law of
any such authority or agency other than the circumstances described in clause
(b) below, (a “Regulatory Change”): (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1 and Section 10.2) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of a Funding
Source, or credit extended by a

 

37



--------------------------------------------------------------------------------

 

Funding Source pursuant to a Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to a Funding Source of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on a Funding Source’s capital as a consequence of its obligations under a
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under a Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Managing Agent, Seller shall pay to the
applicable Managing Agent, for the benefit of the relevant Funding Source, such
amounts charged to such Funding Source or such amounts reasonably calculated to
otherwise compensate such Funding Source for such increased cost or such
reduction.

 

  (b) Notwithstanding anything in this Agreement to the contrary, if an
Accounting Based Consolidation Event shall at any time occur, then, upon demand
by the applicable Managing Agent, Seller shall pay to the applicable Managing
Agent, for the benefit of the relevant Affected Entity, such amounts as such
Affected Entity reasonably determines will compensate or reimburse such Affected
Entity for any resulting (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Affected Entity, (ii) reduction in the rate of
return on such Affected Entity’s capital or reduction in the amount of any sum
received or receivable by such Affected Entity or (iii) internal capital charge
or other imputed cost determined by such Affected Entity to be allocable to
Seller or the transactions contemplated by this Agreement or in connection
therewith (collectively, “Accounting Based Consolidation Event Charges”).
Amounts under this Section 10.3(b) may be demanded at any time without regard to
the timing of issuance of any financial statement by any Affected Entity. Upon
and contemporaneously with any demand for reimbursement of Accounting Based
Consolidation Event Charges under this Section 10.3(b), the applicable Managing
Agent shall deliver a certificate (a “Reimbursement Certificate”) to the Seller
describing such Accounting Based Consolidation Event Charges in reasonable
detail.

Section 10.4 Other Costs and Expenses.

 

  (a)

Seller shall pay to the Agent, the Managing Agents and the Conduits on demand
all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the cost of auditors periodically auditing the books,
records and procedures of Seller and any Originator, reasonable fees and
out-of-pocket expenses of legal counsel for each Conduit, each Managing Agent
and the Agent (which such counsel may be employees of such Conduit, such
Managing Agent or the Agent) with respect thereto and with respect to advising
each Conduit, each Managing Agent and the Agent as to their respective rights
and remedies under this Agreement; provided that the liability of Seller in
respect of the fees of legal counsel for each Conduit, each Managing Agent and
the Agent arising in connection with the preparation, execution, delivery and
initial closing of this Agreement shall be limited in the manner set forth in
Section 10.4(b) of this Agreement. Seller shall pay to the Agent, each Managing
Agent and each Purchaser on demand any and all costs and expenses of the Agent,
such Managing Agent and the Purchasers, if any, including reasonable counsel

 

38



--------------------------------------------------------------------------------

 

fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. Any claim hereunder in respect of
legal fees or other costs and expenses shall be made in a written notice to
Seller, which notice shall be accompanied by the applicable invoice or similar
description in reasonable detail of the applicable legal services rendered and
the costs and expenses incurred.

 

  (b) Seller shall reimburse the Agent and each Managing Agent on demand in
respect of all reasonable auditing fees and out-of-pocket expenses incurred by
the Agent, each Managing Agent, any Purchaser or any Person on its behalf in
connection with entering into this Agreement. Each such demand (an “Audit
Reimbursement Demand”) shall be made in writing and shall be accompanied by
invoices or other customary documents describing the rendering of audit services
or the incurrence of the applicable expenses.

 

  (c) With regard to audits hereafter conducted by or on behalf of the Agent,
any Purchasers or any Managing Agent in respect of Seller and the Originators in
connection with this Agreement, it is understood that all audits shall be
conducted by external auditors selected by the Agent and the Required Financial
Institutions in their sole discretion, and the Seller shall reimburse the agent
on each Audit Reimbursement Demand in respect of all reasonable fees and
out-of-pocket expenses incurred by the Agent, any Managing Agent, any Purchaser
or any Person on its behalf in connection with any such audit.

Section 10.5 Liquidity Agreements. With respect to the rights of Funding Sources
of the types set forth in this Article X or otherwise in this Agreement, none of
the Agent, any Managing Agent or any Conduit shall enter into any Liquidity
Agreement which expands or purports to expand, as between the Funding Sources
parties to such Liquidity Agreement and the Seller, the rights of such Funding
Sources as against the Seller beyond the scope of the express terms of this
Agreement.

Section 10.6 Taxes. Without limiting the generality of this Article X, all
payments by Seller hereunder shall be made in full without set-off or
counterclaim and free and clear of and without withholding or deduction for or
on account of any present or future taxes, duties or other charges, unless the
withholding or deduction of such taxes or duties is required by law. In any such
event, however, Seller shall (i) promptly notify the Agent, in writing, of such
requirement, (ii) pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid to the Agent pursuant to this
paragraph), (iii) promptly forward to the Agent an official receipt (or a
certified copy) evidencing such payment, and (iv) pay to the Agent such
additional amounts as may be necessary in order that the net amount received by
the Agent after such withholding or deduction shall equal the full amounts of
moneys which would have been received by the Agent in the absence of such
withholding or deduction. Seller shall pay all stamp, transfer, registration,
documentation, or other similar taxes payable in connection with this Agreement
and will keep the Agent indemnified against failure to pay the same.

 

39



--------------------------------------------------------------------------------

ARTICLE XI

THE AGENTS

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints (i) BNS to act as Agent hereunder and under each other Transaction
Document, and (ii) the Managing Agent in its Purchase Group to act as its
Managing Agent hereunder and under each other Transaction Document, and
authorizes the Agent and such Purchaser’s Managing Agent, as the case may be, to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Agent or such Managing Agent by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental thereto. Neither the Agent nor the Managing Agents shall have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent or the Managing Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent or the Managing Agents. In performing their functions and duties hereunder
and under the other Transaction Documents, (i) the Agent shall act solely as
agent for the Purchasers, (ii) each Managing Agent shall act solely as managing
agent for the Conduit and Financial Institutions in its Purchase Group, and
(iii) neither the Agent nor any Managing Agent shall be deemed to have assumed
any obligation or relationship of trust or agency with or for any Seller Party
or any of such Seller Party’s successors or assigns, except as expressly
provided herein. Neither the Agent nor any Managing Agent shall be required to
take any action that exposes the Agent or such Managing Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of the Agent and the Managing
Agents hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Purchaser hereby authorizes the Agent to execute each of
the Uniform Commercial Code financing statements on behalf of such Purchaser
(the terms of which shall be binding on such Purchaser).

Section 11.2 Delegation of Duties. The Agent and the Managing Agents may execute
any of their respective duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected and maintained by it with
reasonable care.

Section 11.3 Exculpatory Provisions. None of the Agent, the Managing Agents or
any of their respective directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the

 

40



--------------------------------------------------------------------------------

perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Neither the Agent nor any Managing Agent shall be under
any obligation to any Purchaser to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. Neither the Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Managing Agent, as
applicable, has received notice from Seller or a Purchaser. No Managing Agent
shall have any responsibility hereunder to any Purchaser other than the
Purchasers in its Purchase Group.

Section 11.4 Reliance by Agents.

 

  (a) The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
reasonably selected and maintained by the Agent. The Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents, the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Managing Agents, the Required Financial Institutions or all of the Purchasers,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.

 

  (b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence or the Purchasers in its related Purchase Group, as it
deems appropriate and it shall first be indemnified to its satisfaction by such
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchase Group. Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchase Group, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all such Purchasers.

 

41



--------------------------------------------------------------------------------

Section 11.5 Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has and
will, independently and without reliance upon the Agent, any Managing Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent, and the Financial Institutions in each
Purchase Group agree to reimburse the Managing Agent for such Purchase Group,
and their respective officers, directors, employees, representatives and agents
ratably according to their (a) Percentages (in the case of any reimbursement and
indemnity obligations owing to its Managing Agent) or (b) ratable shares of
Purchase Limit (in the case of any reimbursement and indemnity obligations owing
to the Agent), to the extent not paid or reimbursed by Seller or Servicer
(i) for any amounts for which the Agent, in its capacity as Agent, or any
Managing Agent, acting in its capacity as a Managing Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent, or any Managing Agent, acting
in its capacity as a Managing Agent, and acting on behalf of its related
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 11.7 Agents in their Individual Capacities. The Agent, each Managing
Agent and each of their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with Seller or any Affiliate
of Seller as though it were not the Agent or a Managing Agent hereunder. With
respect to the acquisition of Purchaser Interests pursuant to this Agreement,
the Agent and each Managing Agent shall have the same rights and powers under
this Agreement in its individual capacity as any Purchaser and may exercise the
same as though it were not the Agent or a Managing Agent, and the terms
“Financial Institution,” “Purchaser,” “Financial Institutions” and “Purchasers”
shall include the Agent and each Managing Agent in its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon thirty (30) days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
Each Managing Agent may, upon thirty (30) days’ notice to Seller and the, the
Agent and the Purchasers in its Purchase Group, and each Managing Agent will,
upon the direction of all of the Purchasers in its Purchase Group (other than
the Managing Agent, in its individual capacity), resign as a Managing Agent. If
the Agent shall resign, then the Required Financial Institutions during such
thirty-day period shall appoint from among the Purchasers a successor Agent. If
a Managing Agent shall resign, then the Required Financial Institutions in its
Purchase Group shall appoint a successor managing agent during such thirty-day
period. If for any reason no successor Agent or Managing Agent is appointed by
the Required Financial Institutions during such thirty-day period, then

 

42



--------------------------------------------------------------------------------

effective upon the termination of such thirty day period, the Purchasers shall
perform all of the duties of the Agent or a Managing Agent of its related
Purchase Group hereunder and under the other Transaction Documents and Seller
and the Servicer (as applicable) shall make all payments in respect of the
Aggregate Unpaids directly to the applicable Purchasers and for all purposes
shall deal directly with the Purchasers. After the effectiveness of any retiring
Managing Agent’s or any Agent’s resignation hereunder as Managing Agent or
Agent, the retiring Managing Agent or Agent shall be discharged from its duties
and obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Managing Agent or Agent under this Agreement and under the other Transaction
Documents.

Section 11.9 Agent as Security Trustee. Notwithstanding any other provision
contained in this Agreement or any other Transaction Document, the Agent shall
hold any security interest granted hereunder in any Collection Account located
in the United Kingdom as trustee (and not as agent ) for the Agent, the Managing
Agents, the Purchasers and the Eligible Counterparties but otherwise on the
terms set forth herein.

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS; TERMINATING FINANCIAL INSTITUTIONS

Section 12.1 Assignments.

 

  (a) Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by each Conduit of all or any portion of its
rights under, interest in, title to and obligations under this Agreement (i) to
a Funding Source pursuant to a Liquidity Agreement, (ii) to any other
multi-seller commercial paper conduit in respect of which a Managing Agent acts
as administrative agent or in a similar capacity if the Commercial Paper of such
multi-seller conduit has the same or a higher rating by S&P and Moody’s as the
Commercial Paper of the assigning Conduit, or (iii) with the prior written
consent of Seller, to any other Person, including, without limitation, any other
multi-seller commercial paper conduit. Upon any such assignment, any such
Conduit shall be released from its obligations so assigned. Further, Seller and
each Financial Institution hereby agree that any assignee of any Conduit of this
Agreement or all or any of the Purchaser Interests of any Conduit shall have all
of the rights and benefits under this Agreement as if the term “Conduit”
explicitly referred to such party, and no such assignment shall in any way
impair the rights and benefits of the Conduit hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement.

 

  (b)

Any Financial Institution may at any time and from time to time assign to one or
more Financial Persons (each a “Purchasing Financial Institution”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(an “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of the Managing Agent for
such Financial Institution’s Purchase Group shall be required prior to the
effectiveness of any such assignment. The consent of

 

43



--------------------------------------------------------------------------------

 

Seller shall not be required in respect of any such assignment, provided that
Seller shall have been given thirty-five (35) days’ prior written notice of such
assignment in the case of any assignment other than an assignment by a Financial
Institution to one of its Affiliates. Each assignee of a Financial Institution
must have a short-term debt rating of A-1 or better by S&P and P-1 by Moody’s.
Upon delivery of the executed Assignment Agreement to the Agent and the related
Managing Agent, such selling Financial Institution shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers, the related Managing Agent or the Agent shall be
required.

 

  (c) Any Conduit may, at any time and from time to time, and at no additional
cost to Seller or JDI, enter into a Liquidity Agreement with any Person and to
admit, by such joinder agreement as such Conduit, the applicable Managing Agent
and the Agent may agree to be appropriate, such Person as a Financial
Institution hereunder.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Financial Persons (each a
“Participant”) participating interests in the Purchaser Interests of such
Financial Institutions, or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, the Conduits, the Managing Agents and the
Agent shall continue to deal solely and directly with such Financial Institution
in connection with such Financial Institution’s rights and obligations under
this Agreement. Each Financial Institution agrees that any agreement between
such Financial Institution and any such Participant in respect of such
participating interest shall not restrict such Financial Institution’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i). The consent of Seller shall not be required in respect of
any such sale of a participating interest, provided that (i) Seller shall have
been given ten (10) Business Days’ prior written notice of such sale in the case
of any Participant that is not an Affiliate of a Financial Institution and
(ii) if, as of the date of such sale, upon giving effect to such sale, such sale
would not give rise to any increased costs to Seller hereunder or to any
obligation on the part of Seller to make any withholding in respect of any taxes
in respect of payments to be made hereunder by Seller.

Section 12.3 Terminating Financial Institutions.

 

  (a)

Each Financial Institution hereby agrees to deliver written notice to the
applicable Managing Agent and the Agent not more than 30 Business Days and not
less than 5 Business Days prior to the Liquidity Termination Date indicating
whether such Financial Institution intends to renew its Commitment hereunder. If
any Financial Institution fails to deliver such notice on or prior to the date
that is 5 Business Days prior to the Liquidity Termination Date, such Financial
Institution will

 

44



--------------------------------------------------------------------------------

 

be deemed to have declined to renew its Commitment (each Financial Institution
which has declined or has been deemed to have declined to renew its Commitment
hereunder, a “Non-Renewing Financial Institution”). The applicable Managing
Agent shall promptly notify the related Conduit of each Non-Renewing Financial
Institution and such Conduit, in its sole discretion, may to the extent of
Commitment Availability, declare that such Non-Renewing Financial Institution’s
Commitment shall, to such extent, automatically terminate on a date specified by
such Conduit on or before the Liquidity Termination Date. In addition, such
Conduit may, with the consent of the Seller, at any time to the extent of
Commitment Availability, declare that the Commitment of any Financial
Institution that ceases to have a short-term debt rating of A-1 or better by S&P
and P-1 by Moody’s (an “Affected Financial Institution”) shall automatically
terminate on a date specified by such Conduit (each Affected Financial
Institution or each Non-Renewing Financial Institution is hereinafter referred
to as a “Terminating Financial Institution”). The parties hereto expressly
acknowledge that any declaration of the termination of any Commitment pursuant
to this Section 12.3 and the order of priority of any such termination or
assignment among Terminating Financial Institutions shall be made by the
Conduits in their sole and absolute discretion.

 

  (b) Upon reduction to zero of the Capital of all of the Purchaser Interests of
a Terminating Financial Institution (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution” hereunder;
provided, however, that the provisions of Article X shall continue in effect for
its benefit with respect to Purchaser Interests held by such Terminating
Financial Institution prior to its termination as a Financial Institution.

Section 12.4 Additional Purchase Groups. Upon the Seller’s request, an
additional Purchase Group may be added to this Agreement at any time by
execution and delivery of a Joinder Agreement by the members of such proposed
additional Purchase Group, the Seller, the Servicer, the Agent and each of the
Managing Agents, and execution and delivery of a reaffirmation of the
Performance Undertaking, which execution and delivery shall not unreasonably be
refused by such parties. Upon the effective date of such Joinder Agreement,
(i) each Person identified therein as a “Conduit” shall become a party hereto as
the Conduit for such Purchase Group, entitled to the rights and subject to the
obligations of a Conduit hereunder, (ii) each Person identified therein as a
“Financial Institution” shall become a party hereto as a Financial Institution
and a member of such Purchase Group, entitled to the rights and subject to the
obligations of a Financial Institution hereunder, (iii) each Person identified
therein as a “Managing Agent” shall become a party hereto as the Managing Agent
for such Purchase Group, entitled to the rights and subject to the obligations
of a Managing Agent hereunder, and (iv) the Purchase Limit shall be increased by
an amount equal to the aggregate Commitments of the Financial Institutions party
to such Joinder Agreement.

Section 12.5 Withholding Tax Exemption.

 

  (a)

At least five (5) Business Days prior to the first date on which any amount is
payable hereunder for the account of any Purchaser, each Purchaser that is not a
“United States person” for United States federal income tax purposes agrees that
it

 

45



--------------------------------------------------------------------------------

 

will deliver to each of Seller and the related Managing Agent a copy of a
completed United States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY
with all necessary attachments or applicable successor forms, certifying in each
case that such Purchaser is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
such Purchaser further undertakes to deliver to each of Seller and the related
Managing Agent a copy of such form (or a successor form) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent forms so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Seller or the related Managing Agent, in each case certifying that
such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless any
change in any treaty, law or regulation has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which prevents such Purchaser from duly completing and
delivering any such form with respect to it and such Purchaser advises Seller
and the related Managing Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

 

  (b) Each Purchaser that is not a “United States person” for U.S. federal
income tax purposes agrees to indemnify and hold Seller, the Managing Agents,
the Purchasers and the Agent harmless in respect of any loss, cost or expense
incurred by Seller, any Managing Agent or the Agent as a result of, and agrees
that, notwithstanding any other provision hereof, payments hereunder to such
Purchaser may be subject to deduction or withholding without indemnification by
Seller for, any United States federal income taxes, penalties, interest and
other costs and losses incurred or payable by Seller, any Managing Agent or the
Agent as a result of, (i) such Purchaser’s failure to submit any form that is
required pursuant to this Section 12.5 or (ii) Seller’s, any Managing Agent’s,
any Purchaser’s or the Agent’s reliance on any form that such Purchaser has
provided pursuant to this Section 12.5 that is determined to be inaccurate in
any material respect.

ARTICLE XIII

RESERVED

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

 

  (a) No failure or delay on the part of the Agent, any Managing Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.

 

46



--------------------------------------------------------------------------------

  (b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Conduits, Seller and the Agent, at the direction of the
Required Financial Institutions, may enter into written modifications or waivers
of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

 

  (i) without the consent of each affected Purchaser, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to any Managing Agent for the benefit of the Purchasers, (D) except pursuant to
Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Percentage, any Purchase Group’s Pro Rata Share or any
Financial Institution’s Commitment, (E) amend, modify or waive any provision of
the definition of Required Financial Institutions or this Section 14.1(b),
(F) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable,” “Loss Reserve,” “Loss Reserve Floor” or “Loss
Percentage,” “Dilution Reserve,” “Dilution Ratio,” “Loss-to-Liquidation Ratio”
or (H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses;

 

  (ii) without the written consent of any then Agent or Managing Agents, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Agent or Managing Agent; or

 

  (iii) without the consent of each affected Program F/X Counterparty, (A) amend
any of Section 2.2, Section 2.3, Section 2.4 or Section 14.14(b) in a way which
materially and adversely effects the interests of such Program F/X Counterparty
or (B) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clause (A) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses.

Notwithstanding the foregoing, without the consent of the Financial
Institutions, but with the consent of Seller and the related Managing Agent, the
Agent may amend this Agreement solely to add additional Persons as Financial
Institutions hereunder. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers, the Managing Agents and the Agent.

 

47



--------------------------------------------------------------------------------

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by telecopy, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 14.2. Seller
hereby authorizes the Agent and each Managing Agent to effect purchases and each
Managing Agent to make Tranche Period and Discount Rate selections based on
telephonic notices made by any Person whom such Managing Agent in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the Agent and each Managing Agent a written confirmation of each telephonic
notice signed by an authorized officer of Seller; provided, however, the absence
of such confirmation shall not affect the validity of such notice. If the
written confirmation differs from the action taken by the Agent or any Managing
Agent, the records of the Agent or such Managing Agent shall govern absent
manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.3
or 10.4) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers.

 

  (a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that any Managing Agent may reasonably request, to perfect,
protect or more fully evidence the Purchaser Interests with respect to
Receivables, the Collections and the Related Security, or to enable the Agent,
the Managing Agents or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time upon the occurrence of an Amortization Event and
during the continuation thereof, the Agent may, or the Agent may direct Seller
or the Servicer or may direct Servicer to direct any sub-Servicer to, notify the
Obligors of Receivables, at the Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.

 

  (b)

If Seller or Servicer fails to perform any of its obligations hereunder, the
Agent, any Managing Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s, such
Managing

 

48



--------------------------------------------------------------------------------

 

Agent’s or such Purchaser’s costs and expenses incurred in connection therewith
shall be payable by Seller as provided in Section 10.4. Seller irrevocably
authorizes the Agent at any time and from time to time in the sole discretion of
the Agent, and appoints the Agent as its attorney-in-fact, to act on behalf of
Seller (i) following a failure on the part of Seller to execute the financing
statements referred to below on its own behalf, to execute on behalf of Seller
as debtor and to file financing statements or certificates of registration
necessary or desirable in the Agent’s sole discretion to perfect and to maintain
the perfection and priority of the interest of the Purchasers in the Receivables
(including, for administrative convenience, financing statements with respect to
the Seller describing the collateral covered by any such UCC-1 financing
statement as “all assets” or language similar thereto) and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement or certificates of registration with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. This appointment is coupled
with an interest and is irrevocable.

 

  (c) Seller agrees to issue and deliver to the Agent and the Managing Agents
such written evidence of assignment of any one or more of the Receivables as the
Agent or such Managing Agent may from time to time reasonably request upon
determination by the Agent such Managing Agent that (i) such written evidence is
necessary or desirable for purposes of adducing the transfer of the Purchaser
Interests in such Receivable or Receivables under or pursuant to this Agreement
in evidence in any proceeding involving such Receivable or Receivables before
any court and (ii) either (A) the production of such a written evidence of
assignment is reasonably likely to reduce any stamp duty otherwise payable or
(B) the stamp duty does not apply with respect to such written evidence of
assignment.

Section 14.5 Confidentiality.

 

  (a) Seller, Servicer and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent,
each Managing Agent and the Conduits and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that Seller, Servicer and such
Purchaser and its officers and employees may disclose such information to
Seller’s, Servicer’s and such Purchaser’s external accountants and attorneys and
as required by any applicable law or order of any judicial or administrative
proceeding.

 

  (b)

Each Purchaser, each Managing Agent and the Agent shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of nonpublic
proprietary information with respect to Seller, the Servicer and any Originator
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein.
Anything herein to the contrary notwithstanding, each of Seller and Servicer
hereby consent to the disclosure of any nonpublic information with respect to it
and any of the Originators (under authority

 

49



--------------------------------------------------------------------------------

 

granted by the Originators) (i) to the Agent, the Managing Agents, the Financial
Institutions or the Conduits by each other and (ii) by the Agent or the Managing
Agents to any rating agency, or provider of a surety, guaranty or credit or
liquidity enhancement to any Conduit or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which BNS acts as
the administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing. In addition, the Purchasers,
the Managing Agents and the Agent may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law). The Agent, the Managing Agents or the
Purchasers may disclose any nonpublic information with respect to any of Seller
or its Affiliates to any prospective assignee or participant of any of them or
to any Commercial Paper dealer, with the prior written consent of JDI, provided
that the Agent, the Managing Agents and the Purchasers may disclose any
nonpublic information to any such Person , without the consent of Seller, any
Originator or any other Person, if such information is presented on a portfolio
basis, does not explicitly refer to Seller, its Affiliates or the Obligors, and
does not disclose specific financial information in respect of any Originator.

Section 14.6 Bankruptcy Petition. Seller, the Servicer, each Managing Agent and
the Agent and each Financial Institution hereby covenants and agrees that, prior
to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Conduit it will not institute against, or
join any other Person in instituting against, such Conduit or any such entity
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, any Managing
Agent, the Agent or any Financial Institution, no claim may be made by any of
Seller, Servicer or any other Person against any Conduit, any Managing Agent,
the Agent or any Financial Institution or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES).

Section 14.9 CONSENT TO JURISDICTION. SELLER AND SERVICER HEREBY IRREVOCABLY
SUBMIT TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS

 

50



--------------------------------------------------------------------------------

AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSONS PURSUANT TO THIS AGREEMENT
AND SELLER AND SERVICER HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST SELLER
OR SERVICER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
SELLER OR SERVICER AGAINST THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER OR ANY
AFFILIATE OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SELLER OR SERVICER PURSUANT TO
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11 Integration; Binding Effect; Termination of Agreement; Survival of
Terms.

 

  (a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

  (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until the date following the Facility
Termination Date on which all of the Aggregate Unpaids shall have been reduced
to zero, on which date this Agreement shall terminate; provided, however, that
(i) the rights and remedies with respect to (A) any breach of any representation
and warranty made by Seller pursuant to Article V, (B) the indemnification and
payment provisions of Article X (other than as provided in clause (ii) below),
shall be continuing and shall survive any termination of this Agreement until
the date which occurs 367 days after the date this Agreement shall have
terminated and (iii) the rights and remedies with respect to (A) Sections 14.5,
14.6 and 14.15 and (B) the indemnification provisions of Section 10.1 and 10.2
relating to any event or circumstance of the type described in clause (iv),
(vii), (ix) or (xiii) thereof shall be continuing and shall survive any
termination of this Agreement.

 

51



--------------------------------------------------------------------------------

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 Agent Roles.

 

  (a) BNS. Each of the Financial Institutions acknowledges that BNS acts, or may
in the future act, (i) as Agent for the Purchasers, (ii) as Managing Agent for
Liberty Street Funding LLC (“Liberty”) or any Financial Institution in BNS’s
Purchase Group, (iii) as issuing and paying agent for Liberty’s Commercial
Paper, (iv) to provide credit or liquidity enhancement for the timely payment
for Liberty’s Commercial Paper and (v) to provide other services from time to
time for any of the Purchasers, any Financial Institution, Seller, the
Originators and Affiliates (collectively, the “BNS Roles”). Without limiting the
generality of this Section 14.13, each Financial Institution hereby acknowledges
and consents to any and all BNS Roles and agrees that in connection with any BNS
Role, BNS may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Liberty, and the giving of notice to the Agent of a
mandatory purchase pursuant to a Liquidity Agreement.

 

  (b) Managing Agent Institution Roles. Each of the Financial Institutions
acknowledges that each Person that serves as a Managing Agent hereunder (a
“Managing Agent Institution”) acts, or may in the future act, (i) as Managing
Agent for one or more Conduits, (ii) as issuing and paying agent for each such
Conduit’s Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for each such Conduit’s Commercial Paper and (iv) to provide
other services from time to time for some or all of the Conduits (collectively,
the “Managing Agent Institution Roles”). Without limiting the generality of this
Section 14.13(b), each Financial Institution hereby acknowledges and consents to
any and all Managing Agent Institution Roles and agrees that in connection with
any Managing Agent Institution Role, the applicable Managing Agent Institution
may take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for the related Conduit.

 

52



--------------------------------------------------------------------------------

Section 14.14 Characterization.

 

  (a) It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser, each Managing Agent and the Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser, any Managing Agent or the Agent or any
assignee thereof of any obligation of Seller or any Originator or any other
person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or any Originator.

 

  (b) In addition to any ownership interest which the Agent and the Purchasers
may from time to time acquire pursuant hereto, Seller hereby grants to the Agent
for the ratable benefit of the Purchasers and the Program F/X Counterparties a
valid and perfected security interest in all of Seller’s right, title and
interest in, to and under all Receivables now existing or hereafter arising, the
Collections, each Lock-Box, each Collection Account, all Related Security, all
other rights and payments relating to such Receivables, and all proceeds of any
thereof prior to all other liens on and security interests therein to secure the
prompt and complete payment of the Aggregate Unpaids. The Agent, the Purchasers
and the Program F/X Counterparties shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

Section 14.15 Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, no Conduit shall be obligated to pay any amount
pursuant to this Agreement unless (i) such Conduit has received funds which may
be used to make such payment and which funds are not required to repay
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) there is sufficient liquidity availability (determined in accordance with
the program documents governing such Conduit’s securitization program) under all
of such Conduit’s liquidity facilities to pay the face amount of all outstanding
Commercial Paper when due or (y) all Commercial Paper of such Conduit is paid in
full. Any amount which any Conduit does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101(5) of
the Federal Bankruptcy Code) against or corporate obligation of such Conduit for
any such insufficiency unless and until such Conduit satisfies the provisions of
clauses (i) and (ii) above.

Section 14.16 Amendment and Restatement.

 

  (a) This Agreement amends and restates in its entirety the Second Amended and
Restated Agreement. Upon the effectiveness of this Agreement, the terms and
provisions of the Second Amended and Restated Agreement shall, subject to this
Section 14.15, be superseded hereby.

 

53



--------------------------------------------------------------------------------

  (b) Notwithstanding the amendment and restatement of the Second Amended and
Restated Agreement by this Agreement:

 

  (i) each Purchaser Interest existing on the date hereof under the Second
Amended and Restated Agreement shall continue in effect as a Purchaser Interest
hereunder, without any transfer, conveyance, diminution or other modification
thereto or effect thereon occurring or being deemed to occur by reason of the
amendment and restatement of the Second Amended and Restated Agreement hereby;
and

 

  (ii) Seller shall continue to be liable to the Purchasers and the Agent with
respect to (A) all “Obligations” accrued to the date hereof under the Second
Amended and Restated Agreement and (B) all agreements on the part of the Seller
under the Second Amended and Restated Agreement to indemnify any of the
Purchasers or the Agent in connection with events or conditions arising or
existing prior to the effective date of this Agreement, including, but not
limited to, those events and conditions set forth in Article X thereof.

 

  (c) This Agreement is given in substitution for the Second Amended and
Restated Agreement and not as payment of any of the obligations of Seller
thereunder, and is in no way intended to constitute a novation of the Second
Amended and Restated Agreement. Nothing contained herein is intended to amend,
modify or otherwise affect any obligation of Seller, Servicer, any Originator or
JDI (in respect of its obligations under any Performance Undertaking) existing
prior to the date hereof.

 

  (d) Upon the effectiveness of this Agreement, each reference to the Second
Amended and Restated Agreement in any other document, instrument or agreement
executed and/or delivered in connection therewith shall mean and be a reference
to this Agreement unless the context otherwise requires.

 

  (e) Upon the effectiveness of this Agreement, the terms of this Agreement
shall govern all aspects of the facility contemplated herein, including, without
limitation, the eligibility of Receivables purchased under the Second Amended
and Restated Agreement and any settlements to be made with respect thereto.

Section 14.17 Consents to Amendment and Restatement. By execution of this
Agreement, each Purchasers, each Managing Agent and the Agent hereby consent to
the amendment and restatement on the date hereof of (i) the Receivables Sale
Agreement between the Seller and JDI and (ii) the Performance Undertaking.

[SIGNATURE PAGES FOLLOW]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized signatories as of the date hereof.

 

JWPR CORPORATION, as Seller and Servicer

By:  

/s/ William A. Uelmen

Name:   William A. Uelmen Title:   President

Address:   JWPR Corporation   c/o M&I Portfolio Services Inc.   3993 Howard
Hughes Parkway, Suite 100   Las Vegas, NV 89109

FAX:   (702) 735-1785

Signature Page to

Third Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

Address:   c/o The Bank of Nova Scotia   One Liberty Plaza   165 Broadway   New
York, New York 10006   Fax: (212) 225-527

Signature Page to

Third Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Financial Institution, Managing Agent, and as
Agent By:  

/s/ Darren Ward

Name:   Darren Ward Title:   Director

Address:   One Liberty Plaza   165 Broadway   New York, New York 10006   Fax:
(212) 225-5274

Signature Page to

Third Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of any Conduit shall occur
(including through the issuance of regulatory reports or financial statements
that consolidate such assets).

“Accounting Based Consolidation Event Changes” has the meaning specified in
Section 10.3(b).

“Accrual Account” means any rebate accrual account and any ship-through credit
accrual accounts maintained on the general ledger or other books and records of
any Originator but excluding the Professional Rebate Accrual Reserve Account.

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of any Conduit or (iii) any bank holding company in respect of any of
the foregoing.

“Affected Financial Institution” has the meaning specified in Section 12.1(a).

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise. In the case of Seller and any Originator, the term “Affiliate”,
shall include any Person that is a Subsidiary of Holdco, but shall not include
any Person that directly or indirectly is in control of Holdco unless such
Person is generally identified by JDI or Holdco as being a unit that is part of
the “Commercial Markets Group” (as distinguished from the “Consumer Group”) of
the Persons owned in whole or in part by members of the Johnson Family Group.

“Agent” has the meaning set forth in the preamble to this Agreement.

 

Exh. I-1



--------------------------------------------------------------------------------

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicer Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, all accrued and unpaid CP Costs,
all accrued and unpaid Yield, Aggregate Capital, all accrued and unpaid amounts
owing by Seller to Program F/X Counterparties under the Hedging Arrangements and
all other unpaid Obligations (whether due or accrued) at such time.

“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the Business Day
specified by the Agent following a day on which any of the conditions precedent
set forth in Section 6.2 are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Amortization Event set forth in Section 9.1(d)(ii)
(subject to the proviso therein with regard to involuntary proceedings),
(iii) the Business Day specified in a written notice from the Agent pursuant to
Section 9.2 hereof following the occurrence of any other Amortization Event and
(iv) the date which is 30 Business Days after the Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” means, as of any date of determination, a rate per annum
equal to 4.0%.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Associate” means (i) any relative or spouse of a shareholder of Holdco or any
relative of such spouse; (ii) any trust or estate in which a shareholder of
Holdco or any of the persons specified in clause (i) collectively own a
substantial beneficial interest or of which any of such persons serve as
trustee, executor or in any similar fiduciary capacity; and (iii) any
corporation or other organization (other than Holdco or a Subsidiary of Holdco)
in which a shareholder of Holdco or any of the persons specified in clause
(i) or (ii) are the beneficial owners collectively of 51% or more of the capital
stock or 51% or more of the equity interest.

“Authorized Officer” means, with respect to any Person, its president, any vice
president, corporate controller, treasurer or chief financial officer.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (c) the LIBO Rate for a one month
Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Base Rate due to
a

 

Exh. I-2



--------------------------------------------------------------------------------

change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned to a Financial
Institution pursuant to a Liquidity Agreement or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Managing Agent to relate to such Purchaser Interest
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (ii) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Capital of such Purchaser Interest if such reduction, assignment or termination
had not occurred or such Reduction Notice had not been delivered, over (B) the
sum of (x) to the extent all or a portion of such Capital is allocated to
another Purchaser Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated. In the event that the amount referred
to in clause (B) exceeds the amount referred to in clause (A), the relevant
Purchaser or Purchasers agree to pay to Seller the amount of such excess. All
Broken Funding Costs shall be due and payable hereunder upon demand. “Broken
Funding Costs” shall include any losses, costs or expenses incurred at any time
by the applicable Managing Agent (in its capacity as managing agent hereunder,
as distinguished from its capacity (if any) as counterparty under such Hedging
Arrangement) or any Purchaser in connection with the early termination,
reduction or replacement of any Hedging Arrangement.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York and The Depository Trust Company of New York is open
for business; provided that if the applicable Business Day relates to (A) any
computation or payment to be made with respect to the LIBO Rate, (B) any
Incremental Purchase in respect of UK Receivables or Canadian Receivables or
(C) any reduction in Capital with Collections from UK Receivables or Canadian
Receivables, the same shall also be a day on which banks are not authorized or
required to close in London, England and Toronto, Canada.

“BNS” has the meaning set forth in the preamble to this Agreement.

“Canadian Excess Amount” means, as of any date of determination, the amount by
which the aggregate Outstanding Balance of Eligible Receivables which are
Canadian Receivables exceeds 35% of the Outstanding Balance of all Eligible
Receivables.

“Canadian Receivable” means any Receivable originated by the JD-Canada and
purportedly transferred by JD-Canada to Seller under the Receivables Sale
Agreement between JD-Canada and Seller.

 

Exh. I-3



--------------------------------------------------------------------------------

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the applicable Managing Agent which
in each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Change of Control” means any of the following: (i) the Johnson Family Group,
together with Employee Shareholders, shall fail to own, directly or indirectly,
with full power to vote or to direct the voting of more than 50% of the voting
stock of Holdco (the “Parent”), (ii) the Parent shall at any time cease to own,
directly or indirectly, all of the issued and outstanding capital stock of JDI
(except for one (1) share); or (iii) a majority of the board of directors of
Holdco (the “Board”) shall cease for any reason to consist of (A) individuals
who were serving as directors of Holdco as of the date of this Agreement, and
(B) individuals who subsequently become members of the Board if such
individuals’ nomination for election or election to the Board is recommended or
approved by a majority of the Board or the Johnson Family Group; or (iv) a
default or the happening of any event shall occur under any charter, indenture,
agreement or other instrument in connection with which any preferred stock of
Holdco may be issued, and as a result of such default or event the holders of
such preferred stock shall designate or elect members of the Board; or (v) JDI
shall at any time cease to own, directly or indirectly, all of the issued and
outstanding capital stock of each of the Originators and Seller; provided that
the event described in clause (v) hereof shall not constitute a “Change of
Control” hereunder if such event relates to the ownership of an Originator and,
at or prior to the time of such event, JDI or the applicable Originator shall
have repurchased all of the then outstanding Receivables that shall have been
originated by such Originator.

“Charged Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the parties therein refer to such Obligor);
(ii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, (iii) which has been identified by Seller
as uncollectible.

“Collection Account” means each bank account, concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited, including, without limitation, those accounts listed on
Exhibit IV.

“Collection Account Agreement” means (i) in the case of all Receivables other
than the UK Receivables, an agreement in a form reasonably satisfactory to the
Agent among any Originator, Seller, the Agent and a Collection Bank, (ii) in the
case of all UK Receivables, the Deed of Trust and Charge, together with the
notice required to be given to the applicable Collection Bank thereunder and
(iii) any other “blocked account agreement”, “account control agreement” or any
other equivalent thereof pursuant to which the Agent is granted “control” of a
Collection Account which is in form and substance reasonably acceptable to the
Agent.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

Exh. I-4



--------------------------------------------------------------------------------

“Collection Notice” means a “block notice” or a “notice of exclusive control”
(or the equivalent of any of the foregoing) as described in a Collection Account
Agreement.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof, all cash proceeds of Related Security with respect to such
Receivable and all amounts payable to the Seller under or pursuant to the
Hedging Arrangements (including, without limitation, any Deemed Collections with
respect to such Receivable).

“Commercial Paper” means promissory notes of any Conduit issued by any Conduit
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from the Seller, in an
amount not to exceed, in the aggregate, the amount set forth opposite such
Financial Institution’s name on Schedule A to this Agreement or for any
Financial Institution party hereto pursuant to a Joinder Agreement or Assignment
Agreement, the “Commitment” set forth therein, as such amount may be modified in
accordance with the terms hereof.

“Commitment Availability” means at any time the positive difference (if any)
between (a) the Purchase Limit at such time minus (b) the Aggregate Capital at
such time.

“Concentration Limit” means, at any time, for any Obligor, an amount equal to
(i) a percentage equal to  1/3 of the Loss Reserve Floor at such time,
multiplied by (ii) the aggregate Net Eligible Outstanding Balance at such time,
or such other amount (a “Special Concentration Limit”) for such Obligor
designated by the Managing Agents; provided, that in the case of an Obligor and
any Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that any
Managing Agent may, upon not less than three Business Days’ notice to Seller,
cancel any Special Concentration Limit. Subject to the foregoing, the following
Obligors shall each have a Special Concentration Limit equal at any time to 5.0%
of the Net Eligible Outstanding Balance at such time:

 

Obligor

  

Rated Entity

Xpedx Corp.    International Paper Corp. Wal-Mart Stores, Inc.    Wal-Mart
Stores, Inc.

provided in any such case that if the long-term senior unsecured debt rating of
the Rated Entity in respect of any such Obligor shall at any time be (x) less
than BBB- or is not rated, as publicly announced by S&P or (y) less than Baa3 or
is not rated, as publicly announced by Moody’s, the Special Concentration Limit
in respect of such Obligor shall thereupon cease to be in effect. In addition,
subject to the foregoing, Bunzl plc (together with its Affiliates, including
Bunzl Retail Supplies, Ltd., Bunzl Outsourcing UK Ltd. and Greenham Trading
Ltd.) shall have a Special Concentration Limit equal at any time to six percent
(6.0%) the Net Eligible Outstanding Balance at such time.

“Conduit” has the meaning set forth in the preamble to this Agreement.

 

Exh. I-5



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, continently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is continently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Counterparty” means any Person party to a Hedging Arrangement with Seller.

“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper of a Conduit on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by such Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with such
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Purchaser Interest of such Conduit pursuant to the terms of any receivable
purchase facilities funded substantially with such Pooled Commercial Paper. In
addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by a Managing Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such
Incremental Purchase, the Capital associated with any such Incremental Purchase
shall, during such period, be deemed to be funded by the related Conduit in such
Managing Agent’s Purchase Group in a special pool (which may include capital
associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital.

“Credit Agreement” means that certain Credit Agreement, dated as of December 16,
2005, among JDI, JohnsonDiversey Holdings, Inc., certain lenders and issuers
party thereto, certain agents parties thereto and Citicorp USA, Inc., as
administrative agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.

“Deed of Trust and Charge” means any Deed of Trust and Charge among a Collection
Bank, the Seller and the Agent, in its capacity as a trustee as the same may
from time to time be amended, restated, supplemented or otherwise modified.

 

Exh. I-6



--------------------------------------------------------------------------------

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection of a Receivable if at any time (i) the Outstanding
Balance of any such Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), in which case the deemed Collection shall be in
the amount of the applicable reduction, discount, adjustment or cancellation in
the affected Receivable or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable in which case the
deemed Collection shall be an amount equal to the Outstanding Balance of such
Receivable.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the interest on any such
unpaid Aggregate Unpaids at a rate per annum equal to 2% above the Prime Rate.

“Default Ratio” means a ratio, calculated in reference to any Reporting Period,

(a) the numerator of which is the aggregate Outstanding Balance of Receivables
which became Defaulted Receivables during such Reporting Period, and

(b) the denominator of which is an amount equal to the aggregate sales of the
Originators in the fourth immediately preceding Reporting Period.

“Defaulted Receivable” means any (i) Charged-Off Receivable or (ii) any
Receivable as to which any amount remaining unpaid for more than 90 days from
the original due date from such payment.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 61 days from the original due date for
such payment.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance at such time of all Delinquent Receivables divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.

“Designated Obligor” means an Obligor indicated by any Managing Agent to Seller
in writing.

“Dilution Factor” means, for any Reporting Period, an amount (expressed as a
percentage) equal to:

 

                                      (2.0 x ED)    +        

DS(DS-ED)

                              ED                                                
       

 

Exh. I-7



--------------------------------------------------------------------------------

where:

 

ED    =    as of such Reporting Period the twelve Reporting Period rolling
average of the Dilution Ratio. DS    =    for the twelve prior Reporting
Periods, including such Reporting Period, the highest Dilution Ratio.

“Dilution Horizon Ratio” means, at any time,

(i) the sum of the aggregate gross sales of the Originators during the most
recently ended Reporting Period, divided by

(ii) the Net Eligible Outstanding Balance at such time.

“Dilution Ratio” means, for any Reporting Period, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during such Reporting Period
divided by (ii) the aggregate gross sales of the Originators during the
immediately preceding Reporting Period.

“Dilution Reserve” means, on any date, an amount equal to the product of (a) the
Net Receivables Balance as of the close of business on such date, and (b) the
greater of (1) the Dilution Factor multiplied by the Dilution Horizon Ratio and
(2) 5.0%.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”,
excluding any such Deemed Collections to the extent the same shall have given
rise to an adjustment in the balance of any Accrual Account or the Professional
Rebate Accrual Reserve Account.

“Discount Rate” means, the LIBO Rate or the Base Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.

“Dollars” and the sign “$” each means lawful money of the United States of
America.

“Eligible Counterparty” means any Counterparty which has a credit rating in
respect of its short-term indebtedness of not less than “A-1” from S&P and not
less than “P-1” from Moody’s and is otherwise acceptable to the Agent.

“Eligible Hedging Arrangement” means any Hedging Arrangement between Seller and
an Eligible Counterparty that (i) contains, to the extent requested by the
Agent, terms and provisions to accommodate the criteria specified by S&P or any
other rating agency in respect of Hedging Arrangements in structured finance
transactions, (ii) is fully assignable to the Agent for the benefit of the
Purchasers hereunder, (iii) is not subject to any Adverse Claim in favor of any
Person other than the Agent for the benefit of the Purchasers hereunder and
(iv) contains such other terms and provisions as may be determined by the Agent
in its reasonable judgment to be appropriate in light of the bankruptcy-remote
structuring objectives with respect to Seller. In reviewing any Hedging
Arrangement for purposes of determining eligibility under clause (iv) above,
(a) the Agent shall not unreasonably withhold or delay its approval of such
Hedging Arrangement and (b) the pricing terms of such Hedging Arrangement shall
not be a basis for determining ineligibility.

 

Exh. I-8



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

 

  (i) the Obligor of which (a) if a corporation or other business organization,
is organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; (b) is not an
Affiliate of any of the parties hereto; (c) is not a Designated Obligor; (d) is
not a government or a governmental subdivision or agency and (e) is not a
natural person,

 

  (ii) the Obligor of which is not the Obligor of any Charged-Off Receivable,

 

  (iii) the Obligor of which is not the Obligor of Defaulted Receivables having
a aggregate Outstanding Balance in excess of 30% of the aggregate Outstanding
Balance of all Receivables of such Obligor,

 

  (iv) which is not a Charged-Off Receivable, Delinquent Receivable or a
Defaulted Receivable,

 

  (v) which:

 

  (A) in the case of any Receivable that is not a UK Receivable, by its terms is
due and payable within 30 days of the original billing date therefor and has not
had its payment terms extended; provided that in the case of any Receivable that
is not a UK Receivable that but for this clause (v)(A) would constitute an
Eligible Receivable, such Receivable may nonetheless constitute an Eligible
Receivable if and so long as:

 

  1. by its terms such Receivable is due and payable within 60 days of the
original billing date therefor and has not had its payment terms extended; and

 

  2. the aggregate Outstanding Balance of such Receivable and all other
Receivables that are not UK Receivables that shall constitute Eligible
Receivables by reason of this proviso does not at any time exceed 6% of the
Outstanding Balance of all Receivables; or

 

  (B) in the case of any UK Receivable, by its terms is due and payable within
60 days of the original billing date therefor and has not had its payment terms
extended; provided that in the case of any UK Receivable that but for this
clause (v)(B) would constitute an Eligible Receivable, such Receivable may
nonetheless constitute an Eligible Receivable if and so long as:

 

  1. by its terms such Receivable is due and payable within 90 days of the
original billing date therefor and has not had its payment terms extended; and

 

Exh. I-9



--------------------------------------------------------------------------------

  2. the aggregate Outstanding Balance of such Receivable and all other UK
Receivables that shall constitute Eligible Receivables by reason of this proviso
does not at any time exceed 10% of the Outstanding Balance of all Receivables;

 

  (vi) which is an “account” within (i) the meaning of Section 9-102 of the UCC
of all applicable jurisdictions or (ii) within the meaning of such term within
the PPSA of all applicable jurisdictions,

 

  (vii) which is denominated and payable only in Dollars in the United States,

 

  (viii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Managing Agents in writing, which, together with such Receivable, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, counterclaim or other defense,

 

  (ix) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of any Originator or any of its assignees under such Contract and
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,

 

  (x) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,

 

  (xi) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy or consumer protection or data protection) and with respect to which
no part of the Contract related thereto is in violation of any such law, rule or
regulation,

 

  (xii) which satisfies all applicable requirements of the Credit and Collection
Policy,

 

  (xiii) which was generated in the ordinary course of an Originator’s business,

 

Exh. I-10



--------------------------------------------------------------------------------

  (xiv) which arises solely from the sale of goods or the provision of services
to the related Obligor by an Originator, and not by any other Person (in whole
or in part),

 

  (xv) as to which no Managing Agent has notified Seller that it has determined
that such Receivable is not acceptable as an Eligible Receivable, including,
without limitation, because such Receivable arises under a Contract that is not
acceptable to such Managing Agent, it being understood that (A) any such
determination by a Managing Agent shall be made in the reasonable judgment of
such Managing Agent based upon the creditworthiness of the related Obligor or
Obligors, guidelines or restrictions imposed by any governmental authority or
rating agency, or similar factors, and (B) in the event a Managing Agent shall
have reached any such determination based upon information that is considered by
such Managing Agent in its sole discretion to be confidential or proprietary,
such Managing Agent shall have no obligation to disclose to the Seller or to any
other Person the basis for such determination,

 

  (xvi) which is not subject to any right of rescission, set off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim (except as created by the Transaction Documents), and the Obligor thereon
holds no right as against any Originator to cause such Originator to repurchase
the goods or merchandise the sale of which shall have given rise to such
Receivable; provided that a Receivable in respect of which a sale discount shall
apply pursuant to the applicable Contract or in respect of which defective goods
have been returned in accordance with the terms of the applicable Contract may
constitute an Eligible Receivable, (A) in the case of any such event having
occurred prior to the purchase of such Receivable hereunder, to the extent of
the net Outstanding Balance of such Receivable after giving effect to such sale
discount or return of goods and (B) in the case of any such event occurring on
or after the date of the purchase of such Receivable hereunder, (x) after
receipt by the Servicer of the Deemed Collection arising from such event and
(y) then to the extent of the net Outstanding Balance of such Receivable after
giving effect to such sale discount or return of goods,

 

  (xvii) as to which each applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor, and

 

  (xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the relevant Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim (except as created
by the Transaction Documents).

 

Exh. I-11



--------------------------------------------------------------------------------

A UK Receivable, that otherwise satisfies the criteria set forth in clauses
(i) through (xviii) above, may constitute an Eligible Receivable for purposes of
this Agreement:

 

  (xix) notwithstanding clause (i)(a) above, if the Obligor thereon is organized
under the laws of England and Wales;

 

  (xx) notwithstanding clause (i)(d) above, if the Obligor thereon is a
government or a governmental subdivision or agency, and such Receivable arose in
connection with the sale of goods by JD-UK to such Obligor;

 

  (xxi) notwithstanding clause (vi) above, if such Receivable constitutes a
right to payment of a monetary obligation arising in connection with the sale of
goods by JD-UK;

 

  (xxii) notwithstanding clause (vii) above, if such Receivable is denominated
and payable only in the lawful currency of the United Kingdom to a Collection
Account;

 

  (xxiii) notwithstanding the requirement in clause (viii) above that the
related Contract be in writing, to the extent in the custom and practice of
JD-UK’s business the applicable Contract is not typically in writing;

 

  (xxiv) notwithstanding clause (xviii), to the extent such clause requires that
legal title transfer, if beneficial title is transferred by JD-UK to Seller and
Seller holds beneficial ownership of such UK Receivable, free and clear of any
Adverse Claim;

 

  (xxv) if a Purchaser Interest as contemplated herein is capable of being
transferred by the Seller to the Agent for the benefit of the Purchasers in such
Receivable, free and clear of any Adverse Claim;

 

  (xxvi) if such Receivable and the Contract related thereto is governed by
English law; and

 

  (xxvii) if Eligible Hedging Arrangements shall then be in effect in the
notional amount and otherwise on the terms then required under Section 1.5 of
the Agreement; provided that in the case of any Receivable outstanding at the
time a Counterparty ceases to be an Eligible Counterparty, such Receivable may
continue to constitute an Eligible Receivable notwithstanding this clause
(z) unless thirty days or more shall have elapsed since such Counterparty ceased
to be an Eligible Counterparty and no new Hedging Arrangement meeting the
requirements of this clause (z) shall have been provided in substitution for the
Hedging Arrangements with such Counterparty.

 

Exh. I-12



--------------------------------------------------------------------------------

A Canadian Receivable, that otherwise satisfies the criteria set forth in
clauses (i) through (xviii) above, may constitute an Eligible Receivable for
purposes of this Agreement:

 

  (xxviii) notwithstanding clause (i)(a) above, if the Obligor thereon is
organized under the laws of a Province of Canada or the federal laws of Canada;

 

  (xxix) notwithstanding clause (vi) above, if such Receivable constitutes a
right to payment of a monetary obligation arising in connection with the sale of
goods by JD-Canada;

 

  (xxx) notwithstanding clause (vii) above, if such Receivable is denominated
and payable only in the lawful currency of Canada to a Collection Account;

 

  (xxxi) if such Receivable and the Contract related thereto is governed by the
laws of a Province of Canada; and

 

  (xxxii) if Eligible Hedging Arrangements shall then be in effect in the
notional amount and otherwise on the terms then required under Section 1.5 of
the Agreement; provided that in the case of any Receivable outstanding at the
time a Counterparty ceases to be an Eligible Counterparty, such Receivable may
continue to constitute an Eligible Receivable notwithstanding this clause
(xxxii) unless thirty days or more shall have elapsed since such Counterparty
ceased to be an Eligible Counterparty and no new Hedging Arrangement meeting the
requirements of this clause (xxxi) shall have been provided in substitution for
the Hedging Arrangements with such Counterparty.

“Employee Shareholders” means any officer, director or employee of Holdco or any
Affiliate of Holdco, JDI, their respective Subsidiaries or Associates holding
voting stock of Holdco subject to a mandatory obligation to tender to Holdco
while so held.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Facility Account” means Seller’s Account No.1000231372 at Johnson Bank, Racine,
Wisconsin.

“Facility Termination Date” means, at any time, the earlier of (i) the Liquidity
Termination Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

Exh. I-13



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York City time) for such day on such transactions received by the Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means (i) that certain fee letter among Seller, JDI, Liberty, the
Agent and BNS dated the date hereof, and (ii) any other fee letter executed in
connection with a Joinder Agreement, as each may be amended, restated or
modified and in effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” means each of the Persons listed on Schedule A hereto.

“Financial Person” means a bank, commercial finance company, mutual fund,
insurance company or other similar Person the primary business of which is not,
to the knowledge of the Agent, in competition with any of the material operating
businesses of the Originators.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit, including a
Liquidity Agreement.

“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit, including a Liquidity
Agreement.

“Group Purchase Limit” means, for each Purchase Group, the sum of the
Commitments of the Financial Institutions in such Purchase Group.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“GST” means all goods and services tax payable under Part IX of the Excise Tax
Act (Canada), all QST and all harmonized sales tax in the Provinces of Nova
Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statutes may be amended, modified, supplemented or replaced
from time to time, including any successor statute.

“Hedge Breakage Cost” any lump-sum amount payable by Seller to any Program F/X
Counterparty in connection with the designation of an “Early Termination Date”
of any Hedging Arrangement.

“Hedge Indemnity Cost” any amounts payable by Seller to any Program F/X
Counterparty in respect of any indemnities under any Hedging Arrangement.

 

Exh. I-14



--------------------------------------------------------------------------------

“Hedging Arrangement” means any interest rate or currency exchange arrangement,
of any type or kind, to which Seller may be a party in connection with any of
the transactions contemplated in this Agreement or in any of the Sale Agreements
for purposes of facilitating, whether directly, indirectly or ultimately, the
purchase with funding provided in Dollars of Receivables originated and
collected in a currency other than Dollars.

“Holdco” shall mean JohnsonDiversey Holdings, Inc., a Wisconsin corporation, and
the owner of 100% (except for 1 share) of the issued and outstanding capital
stock of JDI as of the date hereof.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on customary terms); (c) all
non-contingent reimbursement or payment obligations with respect to surety
instruments or guarantees; (d) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, in either case, with respect to property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all capitalized lease obligations; (g) all Indebtedness referred
to in clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any liens upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; (h) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above. For all purposes of this Agreement, the Indebtedness of
any Person shall include the applicable pro rata portion of all recourse
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer. In addition, for the purposes of this
Agreement, the consolidated Indebtedness of Holdco, JDI, and their respective
Subsidiaries shall be considered without duplication. For example, a guaranty
made by JDI of the Indebtedness of one of its Subsidiaries shall not add any
Indebtedness to the calculation of consolidated Indebtedness, as the
Subsidiary’s Indebtedness already would have been included in such calculation.

“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, any
Originator, or any of their respective Subsidiaries or Affiliates, or (B) the
beneficial owner (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding common shares of Seller, any Originator, or any of their
respective Subsidiary.

“JDI” or “JohnsonDiversey” means JohnsonDiversey, Inc., a Delaware corporation,
successor to S.C. Johnson Commercial Markets, Inc.

 

Exh. I-15



--------------------------------------------------------------------------------

“JD-Canada” means JohnsonDiversey Canada, Inc., an Ontario corporation.

“JD-UK” means JohnsonDiversey UK Limited, a limited liability company
incorporated under the laws of England and Wales.

“Johnson Family Group” means the descendants of Herbert Fisk Johnson, father of
Herbert Fisk Johnson, Jr. and Henrietta Johnson Louis, and their spouses or any
trust for their exclusive benefit or under which such descendants or spouses
exercise voting control or any corporation or partnership in which voting
control as to such entity is held by any one or more of such descendants or
spouses or by a trust for the exclusive benefit of such descendants or spouses
or by a trust which is controlled by such descendants or spouses or the executor
or administrator of the estate of or other legal representative of any such
descendant or spouse.

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit XI hereto, pursuant to which a new Purchase Group becomes party to this
Agreement.

“Leverage Ratio” means, with respect to any Person for any period, the ratio of
(a) Financial Covenant Debt of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as of the last day of such period
minus the aggregate amount of Cash and Cash Equivalents held by such Person and
its Subsidiaries to the extent that such Cash and Cash Equivalents are held in a
Deposit Account or a Securities Account over which the Administrative Agent has
a perfected first priority Lien to (b) EBITDA for such Person for such period.
For purposes of this definition, any term not defined herein shall have the
meaning assigned to such term in the Credit Agreement attached hereto as Exhibit
XI.

“LIBO Rate” means, in respect of any Tranche Period, the rate per annum equal to
the sum of (i) the Offshore Base Rate for such Tranche Period plus (ii) the
Applicable Margin in effect at such time.

“Liberty” has the meaning set forth in Section 14.13.

“Liquidity Agreement” means any agreement as may be in effect from time to time
among a Conduit and the Financial Institutions within its Purchase Group or any
Funding Source providing for the commitment of such Financial Institutions to
purchase from such Conduit at any time all or any portion of such Conduit’s
Purchaser Interests.

“Liquidity Termination Date” means December 9, 2009.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of the last day of any Reporting Period, a ratio

(i) the numerator of which is an amount equal to the sum of (A) the aggregate
gross sales of the Originators during the three Reporting Periods ending on such
date; and

 

Exh. I-16



--------------------------------------------------------------------------------

(b) the denominator of which is the Net Eligible Outstanding Balance as of such
last day.

“Loss Percentage” means, at any time, the greater of (i) two and one-quarter
(2.25) times the Loss Ratio times the Loss Horizon Ratio and (ii) the Loss
Reserve Floor.

“Loss Ratio” means, as of any date, the highest average Default Ratio in respect
of a period of three consecutive Reporting Periods, determined in reference to,
and as of the last day of each of, the twelve Reporting Periods then most
recently ended.

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Loss Reserve Floor” means 12%.

“Loss-to-Liquidation Ratio” means, as at the last day of any Reporting Period, a
percentage equal to (i) the sum of the amount of Charged-Off Receivables which
became Charged-Off Receivables during the period, plus the aggregate amount of
Receivables which are unpaid not less than 61 days and not more than 90 days
from the original due date for such payment divided by (ii) the aggregate amount
of Collections such period.

“Managing Agent” means any Person that acts as managing agent on behalf of the
Purchasers in its related Purchase Group.

“Managing Agent Institution” has the meaning specified in Section 14.13(b).

“Managing Agent Institution Roles” has the meaning specified in
Section 14.13(b).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Seller or any Originator, (ii) the ability of Seller
or any Originator to perform its obligations under any Transaction Document,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

“Minimum Net Worth” means at any time shareholders equity in an amount not less
than 3% of the aggregate Capital at such time.

“Monthly Report” means a report, in substantially the respective form set forth
in Exhibit X hereto (as such form may be amended from time to time by the mutual
agreement of the Agent, the Managing Agents and the Servicer) (appropriately
completed), furnished by the Servicer to the Agent and the Managing Agents
pursuant to Section 8.5 and relating to a fiscal month of the Seller and the
Originators.

“Moody’s” means Moody’s Investor Service, Inc.

 

Exh. I-17



--------------------------------------------------------------------------------

“Net Eligible Outstanding Balance” means, at any time, an amount equal to
(i) the aggregate Outstanding Balance of all Eligible Receivables at such time
minus (ii) the aggregate balance then reflected on the books and records of the
Originators in respect of the Accrual Accounts (or measured in any other manner
satisfactory to the Agent and the Required Financial Institutions).

“Net Receivables Balance” means, at any time, the aggregate Net Eligible
Outstanding Balance at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit for such Obligor, (ii) an amount
equal to the aggregate balance then reflected on the books and records of the
Originators in respect of the Professional Rebate Accrual Reserve Account and
(iii) the Canadian Excess Amount.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 12.3(a).

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Offshore Base Rate” means, for any Tranche Period, a per annum rate equal to
(i) the “Eurocurrency Rate” as defined in the Credit Agreement, as determined in
reference to a “Loan” denominated in Dollars thereunder and in reference to an
“Interest Period” having a duration equal to such Tranche Period; provided that
if the Credit Agreement shall have terminated or the applicable Managing Agent
shall be unable to determine the Offshore Base Rate in the foregoing manner for
any other reason at any time, “Offshore Base Rate” shall mean the average of the
rates per annum at which deposits in Dollars (for delivery on the first day of
the applicable Tranche Period) in same day funds in the approximate amount of
the amount to be funded at the Offshore Base Rate and with a term equivalent to
such Tranche Period would be offered by BNS to major banks in the offshore
eurocurrency market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Tranche Period, plus (ii) 0.05%.

“Originator” means each of JohnsonDiversey, Inc., JD-Canada or JD-UK, in its
capacity as seller under the respective Receivables Sale Agreement.

“Originator Entity” has the meaning set forth in Section 7.1(i).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Percentage” means, with respect to any Financial Institution in any Purchase
Group, a percentage equal to the Commitment of such Financial Institution
divided by the Group Purchase Limit of its Purchase Group.

“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking, dated as of the date hereof, made by JDI in favor of Seller, as the
same may be amended, restated or otherwise modified from time to time.

 

Exh. I-18



--------------------------------------------------------------------------------

“Performance Guarantor” means JDI, in its capacity as “Performance Guarantor”
under the Performance Undertaking.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of any Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit. During
the period that Commercial Paper notes of any Conduit shall be rated A-1 by S&P
and P-1 by Moody’s, the CP Costs hereunder shall be calculated in reference to
such Commercial Paper notes.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“PPSA” means (i) the Personal Property Security Act in each applicable Province
of Canada other than Quebec, and (ii) the Civil Code of Quebec.

“Prime Rate” means, at any time, the rate per annum then most recently published
in the Wall Street Journal as the ‘Prime Rate’ or, if such information is no
longer available or delayed for any reason, “Prime Rate” shall mean a rate per
annum equal to the corporate base rate, prime rate or base rate of interest, as
applicable, announced by BNS from time to time, changing when and as such rate
changes.

“Professional Rebate Accrual Reserve Account” means the rebate accrual account
maintained by JohnsonDiversey, Inc. relating to rebates that may be payable to
customers of the Professional Division of JohnsonDiversey, Inc.

“Program F/X Counterparty” means any Counterparty with respect to a foreign
currency Hedging Arrangement that has agreed to be bound by the terms of Article
XI of this Agreement in a document in form and substance acceptable to the
Agent.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, for each Purchase Group, a percentage equal to (i) the
aggregate Commitments of the Financial Institutions in such Purchase Group
divided by (ii) the Purchase Limit, adjusted as necessary to give effect to the
application of the terms of Article XII.

“PST” means all taxes payable under the Retail Sales Tax Act (Ontario), R.S.O.
1990, c. R-31, or any similar statute of another jurisdiction of Canada, as such
statute may be amended, modified, supplemented or replaced from time to time,
including any successor statute, other than GST.

 

Exh. I-19



--------------------------------------------------------------------------------

“Purchase Group” means a Managing Agent, the related Conduit and the related
Financial Institutions.

“Purchase Limit” means the sum of the Commitments of the Financial Institutions
as such amount may be reduced pursuant to Section 1.1(b) and as such amount may
be increased by the mutual agreement of all parties hereto.

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of the amount requested by Seller in the applicable Purchase
Notice, the unused portion of the Purchase Limit on the applicable purchase date
and the excess, if any, of the Net Receivables Balance (less the Aggregate
Reserves) on the applicable purchase date over the aggregate outstanding amount
of Aggregate Capital determined as of the date of the most recent Monthly
Report, taking into account such proposed Incremental Purchase. The Purchase
Price shall not in any event exceed an amount that would cause Seller to fail to
be in compliance with Section 2.6 after giving effect to the applicable
purchase.

“Purchaser” means any Conduit or Financial Institution, as applicable, and
“Purchasers” means all Conduits and Financial Institutions.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

LOGO [g45566ex10_20.jpg]

where:

 

C    =    the Capital of such Purchaser Interest. AR    =    the Aggregate
Reserves. NRB    =    the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

 

Exh. I-20



--------------------------------------------------------------------------------

“QST” means the tax payable under the Act Respecting the Quebec Sales Tax,
R.S.Q. c.T-01, as such statute may be amended, modified, supplemented or
replaced from time to time, including any successor statute.

“Receivable” means all indebtedness and other obligations owed to Seller or to
any Originator (at the time it arises, and before giving effect to any transfer
or conveyance under any Receivables Sale Agreement or hereunder) or in which
Seller or any Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, contract right, payment intangible, claim, promissory note, chattel
paper, instrument, document, investment property, financial asset or general
intangible, arising in connection with the sale of goods or, with respect to any
Receivable other than a Canadian Receivable, the rendering of services by such
Originator, and further includes, without limitation, the obligation to pay any
Finance Charges and GST with respect thereto but specifically excludes any
obligation to pay PST. Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

“Receivables Sale Agreement” means, any of the following, as each agreement may
be amended, restated or otherwise modified from time to time:

 

  (i) that certain Amended and Restated Receivables Sale Agreement dated as of
the date hereof between JohnsonDiversey, Inc., as seller, and Seller, as buyer;

 

  (iii) that certain Receivables Sale Agreement dated as of the date hereof
between JD-Canada, as seller, and Seller, as buyer; and

 

  (iv) that certain Receivables Offer Deed dated October 24, 2003 between JD-UK,
as seller, and Seller, as buyer.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reconveyed Assets” has the meaning set forth in Section 1.1(d).

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.3(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Security” means, with respect to any Receivable:

 

  (i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by the applicable Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

 

Exh. I-21



--------------------------------------------------------------------------------

  (ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

  (iii) all guaranties, letters of credit, letter-of-credit rights, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,

 

  (iv) all service contracts and other contracts and agreements associated with
such Receivable,

 

  (v) all Records related to such Receivable,

 

  (vi) all of Seller’s right, title and interest in, to and under each
Receivables Sale Agreement and each instrument, document and agreement existing
in connection with any of the foregoing, including without limitation, the Deed
of Trust and Charge and any similar arrangement made by an Originator in favor,
directly or indirectly, of Seller in connection with the Receivables,

 

  (viii) all of Seller’s right, title and interest in, to and under any Hedging
Arrangement,

 

  (ix) all of Seller’s right, title and interest in, to and under the
Performance Undertaking, and

 

  (x) all proceeds of any of the foregoing.

“Reporting Date” means any date on which a Monthly Report is required to be
delivered in accordance with Section 8.5(i).

“Reporting Period” means a fiscal month of the Originators. The Servicer shall
from time to time deliver to the Agent a current schedule of fiscal months of
the Originators then in effect.

“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 50% of the Purchase Limit or, in the case of a
Purchase Group, of the Group Purchase Limit; provided, that, so long as there
are no more than two (2) Financial Institutions, Required Financial Institutions
shall mean each of the Financial Institutions.

 

Exh. I-22



--------------------------------------------------------------------------------

“Required Notice Period” means two Business Days.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in each Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to any Originator or its
Affiliates in reimbursement of actual management services performed).

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies, Inc.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” means, collectively, Seller, individually, Seller in its
capacity as Servicer and any sub-Servicer.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicer Reserve” means, on any date, an amount equal to 0.50% multiplied by
the Net Receivables Balance as of the close of business of the Servicer on such
date.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the Wednesday immediately after the Reporting Date
in such month (the “Scheduled Settlement Date”) (or, if such Wednesday is not a
Business Day, the first Business Day following such Wednesday), and (B) the last
day of the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.

“Settlement Period” means (A) in respect of each Purchaser Interest of the
Conduits, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of the Financial Institutions, the entire Tranche Period of
such Purchaser Interest.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations) is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Seller.

 

Exh. I-23



--------------------------------------------------------------------------------

“Termination Date” has the meaning set forth in Section 2.2.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Financial Institution” has the meaning set forth in
Section 12.3(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, including any Purchaser Interest or an undivided interest
in a Purchaser Interest assigned to a Financial Institution pursuant to a
Liquidity Agreement:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, commencing on a Business Day
selected by Seller in accordance with the terms of this Agreement. Such Tranche
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period; provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the Base
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the applicable Managing Agent, provided no such period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Receivables Sale Agreement, the Deed of Trust and Charge, each
Collection Account Agreement, the Performance Undertaking, the Fee Letters, each
Subordinated Note (issued under and as defined in each Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

“UCC” means (i) the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction and (ii) the PPSA.

“UK Receivable” means any Receivable originated by JD-UK and purportedly
transferred by JD-UK to Seller under the Receivables Sale Agreement between
JD-UK and Seller.

 

Exh. I-24



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means (i) any corporation 100% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization 100% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, including, without limitation, any Purchaser
Interests or undivided interests in Purchaser Interests assigned to a Financial
Institution pursuant to a Liquidity Agreement, an amount equal to the product of
the applicable Discount Rate for each Purchaser Interest multiplied by the
Capital of such Purchaser Interest for each day elapsed during such Tranche
Period, annualized on a 360 day basis.

“Yield Reserve” means, on any date, an amount equal to 1.00% multiplied by the
Net Receivables Balance as of the close of business of the Servicer on such
date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exh. I-25



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[Date]

The Bank of Nova Scotia, as Agent

165 Broadway

New York, New York 10006

Attention:

Phone:

Fax:

 

Attention:      [ABF Treasury]      Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of December 10, 2008, by and among JWPR Corporation, a
Nevada corporation, as seller and servicer (the “Seller”), the Purchasers and
Managing Agents party thereto and The Bank of Nova Scotia as Agent (as amended,
restated, supplemented or otherwise modified, the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

The Managing Agents are hereby notified of the following Incremental Purchase:

 

Purchase Price:  

The amount of the Purchase Price to be funded by each Purchase

Group is as follows:

(a) BNS Purchase Group: $            

Date of Purchase:   Requested Discount Rate:   [LIBO Rate] [Base Rate]

 

Exh. IV-1



--------------------------------------------------------------------------------

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. (    )

Please advise [Name] at telephone no (    )                      if none of the
Conduits will be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):

(i) the representations and warranties of Seller set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event, and no event
has occurred and is continuing, or would result from such Incremental Purchase
or Reinvestment, that would constitute a Potential Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 97%, the related Purchase Price does not exceed the Availability
immediately prior to giving effect to such purchase; and

(iv) the amount of Aggregate Capital is $             after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, JWPR CORPORATION By:  

 

Name:   Title:  

 

Exh. IV-2



--------------------------------------------------------------------------------

EXHIBIT III

Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

JWPR CORPORATION

Places of Business:

c/o M & I Portfolio Services, Inc.

3992 Howard Hughes Parkway, Suite 100

Las Vegas, NV 89109

Locations of Records:

c/o M & I Portfolio Services, Inc.

3992 Howard Hughes Parkway, Suite 100

Las Vegas, NV 89109

Federal Employer Identification Number:

88-0488226

Corporate, Partnership Trade and Assumed Names:

None

 

Exh. III-1



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Name of Originator

  

Bank Name & Address

  

Account
Number

  

Name & Address of
Associated Lock-Box

JohnsonDiversey, Inc.

(JDINA)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400664   

1589 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(US Chemical)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400706   

2205 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.   

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400789   

2350 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(Professional Consumer Branded Products)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400672   

1696 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(Americlean)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400698   

1760 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey Canada, Inc.   

Citibank Toronto

123 Front Street West

Toronto, Ontario

M5J 2M3 Canada

   2014258007    N/A JohnsonDiversey Canada, Inc.   

Royal Bank of Canada

PO Box 7450

Postal Station A

Toronto, Ontario

M5W 3C1 Canada

   1012988   

PO Box 7450

Postal Station A

Toronto, Ontario

M5W 3C1 Canada

 

Exh. IV-1



--------------------------------------------------------------------------------

JohnsonDiversey Canada, Inc.   

Toronto Dominion Bank

PO Box 6100

Postal Station F

Toronto, Ontario

M4Y 2Z2 Canada

   6200303654   

PO Box 6100

Postal Station F

Toronto, Ontario

M4Y 2Z2 Canada

 

Exh. IV-2



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To The Bank of Nova Scotia, as Agent, and each of the “Purchasers” and “Managing
Agents” party to the Agreement defined below.

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Receivables Purchase Agreement dated as of December 10, 2008 among
JWPR Corporation, a Nevada corporation, as seller and servicer (the “Seller”),
the Purchasers and Managing Agents party thereto and The Bank of Nova Scotia, as
agent (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Terms used herein and not otherwise defined herein shall have the
meanings assigned in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

4. As of the last day of the accounting period covered by the attached financial
statements:

a. the shareholders equity of Seller was [$            ],

b. the Aggregate Capital under the Agreement was [$            ],

c. 3% of the amount set forth in line 4b is an amount equal to [$            ],
and

d. the amount set forth in line 4a is greater than or equal to the amount set
forth in line 4c.

5. Schedule I attached hereto is the Compliance Certificate provided by JDI to
the Seller in respect of the accounting period covered by the attached financial
statements in accordance with the terms of the Receivables Sale Agreement to
which JDI is party.

 

Exh. V-1



--------------------------------------------------------------------------------

6. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

 

 

 

 

 

 

7. Schedule II attached hereto is the Offshore Base Compliance Certificate.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of         ,          .

 

Exh. V-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

[Attach Compliance Certificates from JDI Receivables Sale Agreement for
corresponding accounting period.]

 

Exh. V-3



--------------------------------------------------------------------------------

SCHEDULE II

[Form of Offshore Base Compliance Certificate]

[Attached]

 

Exh. V-4



--------------------------------------------------------------------------------

EXHIBIT VI

[Reserved]

 

Annex A-1



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of         ,         , by and between
                                         (“Assignor”) and
                                         (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Third Amended and Restated Receivables Purchase
Agreement dated as of December 10, 2008 by and among JWPR Corporation, as Seller
and initial Servicer, the Conduits, the Financial Institutions and Managing
Agents party thereto and The Bank of Nova Scotia, as Agent (as amended,
supplemented, modified or restated from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.

B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Managing Agent for the Assignor in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by such Managing
Agent to the related Conduit, the Agent, Assignor and Assignee. From and after
the Effective Date, Assignee shall be a Financial Institution party to the
Purchase Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 4.1 of the Purchase Agreement.

 

Exh. VII-1



--------------------------------------------------------------------------------

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent, the Managing Agents and the
Financial Institutions as follows: (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Purchase Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) Assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of Seller, any Obligor, any Seller Affiliate or the
performance or observance by Seller, any Obligor, any Seller Affiliate of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, any Managing Agent, any
Conduit, Seller or any other Financial Institution or

 

Exh. VII-2



--------------------------------------------------------------------------------

Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the Transaction Documents;
(e) Assignee appoints and authorizes the Agent and the Managing Agent of the
Assignor’s Purchase Group to take such action as agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Agent and such Managing Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (f) Assignee agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution or, when applicable, as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent and
the Managing Agent of the Assignor’s Purchase Group that it is aware of and will
comply with the provisions of the Purchase Agreement, including, without
limitation, Sections 4.1, 12.5 and 14.6 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of any Conduit, it will not institute against, or join any other
Person in instituting against, any Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Exh. VII-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized signatories of the date hereof.

 

[ASSIGNOR] By:  

 

Title:   [ASSIGNEE] By:  

 

Title:  

 

Exh. VII-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

Date:                     ,             

Transferred Percentage:             %

 

    

A-1

  

A-2

  

B-1

  

B-2

Assignor    Commitment (prior to giving effect to the Assignment Agreement)   
Commitment (after giving effect to the Assignment Agreement)    Outstanding
Capital (if any)    Ratable Share of Outstanding Capital          

A-2

  

B-1

  

B-2

Assignee       Commitment (after giving effect to the Assignment Agreement)   
Outstanding Capital (if any)    Ratable Share of Outstanding Capital

Address for Notices

 

 

 

 

 

Attention:

Phone:

Fax:

 

Exh. VII-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:  

                                          

  , Assignor  

 

   

 

   

 

 

TO:

 

 

  , Assignee  

 

   

 

   

 

 

Each of the undersigned, as Agent and the Managing Agent for the Assignor’s
Purchase Group, respectively, under the Third Amended and Restated Receivables
Purchase Agreement dated as of December 10, 2008 by and among JWPR Corporation,
as Seller and initial Servicer, the Conduits, the Managing Agents and the
Financial Institutions party thereto and The Bank of Nova Scotia, as Agent,
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of             ,          between
                                        , as Assignor, and
                                        , as Assignee. Terms defined in such
Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be             ,         .

2. The Managing Agent, on behalf of the affected Conduit(s) hereby consents to
the Assignment Agreement as required by Section 12.1(b) of the Amended and
Restated Receivables Purchase Agreement.

 

Exh. VII-6



--------------------------------------------------------------------------------

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 1:00 p.m. (local time of Assignor) on the
Effective Date in immediately available funds.]

 

Very truly yours,

THE BANK OF NOVA SCOTIA, as Agent

By:

 

 

Name:

 

Title:

 

[MANAGING AGENT], as Managing Agent

By:

 

 

Name:

 

Title:

 

 

Exh. VII-7



--------------------------------------------------------------------------------

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

See Applicable Exhibit or Schedule to each Receivables Sale Agreement

 

Exh. VIII-1



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF CONTRACT(S)

See Attached

 

Exh. IX-1



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF MONTHLY REPORT

In addition to such other information as may be included on this exhibit, each
Monthly Report should set forth the following with respect to the related fiscal
month (the applicable “Calculation Period”) (i) the aggregate Outstanding
Balance of Receivables created and conveyed by each Originator to Seller in
purchases pursuant to the relevant Receivables Sale Agreement during such
Calculation Period, as well as the Net Receivables Balance included therein,
(ii) the aggregate purchase price payable to each Originator in respect of such
purchases, specifying the Discount Factor (as defined in the relevant
Receivables Sale Agreement) in effect for such Calculation Period and the
aggregate Purchase Price Credits (as defined in each Receivables Sale Agreement)
deducted in calculating such aggregate purchase price, (iii) the aggregate
amount of funds received by the Servicer during such Calculation Period which
are to be applied as Reinvestments, (iv) the increase or decrease in the amount
outstanding under the Subordinated Note (as defined in each Receivables Sale
Agreement) as of the end of such Calculation Period after giving effect to the
application of funds toward the aggregate purchase price and the restrictions on
Subordinated Loans (as defined in each Receivables Sale Agreement) set forth in
Section 1.2(a)(ii) of each Receivables Sale Agreement, and (v) the amount of any
capital contribution made by any Originator to Seller as of the end of such
Calculation Period pursuant to Section 1.2(b) of each Receivables Sale
Agreement.]

The above is a true and accurate accounting pursuant to the terms of the Third
Amended and Restated Receivables Purchase Agreement dated December 10, 2008 (as
amended, restated, supplemented or otherwise modified, the “Agreement”; terms
used herein and not otherwise defined herein to have the meanings set forth in
the Agreement), by and among JWPR Corporation, the Managing Agents, the
Purchasers from time to time party thereto and The Bank of Nova Scotia, as
Agent, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event during or
at the end of the accounting period covered by this monthly report or as of the
date of this certificate, except as set forth below.

For purposes of English law, JWPR Corporation hereby assigns to the Agent, for
the benefit of the Purchasers, a Purchaser Interest in all UK Receivables,
together with all Related Security and Collections with respect thereto,
existing on the date hereof to the extent not previously assigned.

 

By:  

 

Name:  

 

Title:  

 

Company Name:  

 

Date:  

 

 

Exh. X-1



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF JOINDER AGREEMENT

Reference is made to the Third Amended and Restated Receivables Purchase
Agreement dated as of December 10, 2008 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
JWPR Corporation, as seller (“Seller”) and as initial Servicer (together with
its successors and assigns, the “Servicer”), the funding entities parties
thereto from time to time (together with their respective successors and
assigns, the “Financial Institutions”), the commercial paper conduits parties
thereto from time to time (collectively, the “Conduits”, and together with the
Financial Institutions, the “Purchasers”), the financial institutions parties
thereto from time to time as Managing Agents (each, a “Managing Agent” and
collectively, the “Managing Agents”) and The Bank of Nova Scotia, as agent for
the Purchasers (together with its successors and assigns, the “Agent”). To the
extent not defined herein, capitalized terms used herein have the meanings
assigned to such terms in the Agreement.

                                                  (the “New Managing Agent”),
                                                  (the “New Conduit”),
                                                  (the “New Financial
Institution[s]”; and together with the New Managing Agent and New Conduit, the
“New Purchase Group”), the Seller, the Servicer and the Agent agree as follows:

1. Pursuant to Section 12.4 of the Agreement, the Seller has requested that the
New Purchase Group agree to become a “Purchase Group” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Agent and (ii) the date of this Joinder Agreement.

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] confirms to and
agrees with each other party to the Agreement that (i) it has received a copy of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Agent, the other Managing Agents, the other Purchasers or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any Transaction Document;
(iii) it appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Agreement, the Transaction
Documents and any other instrument or document pursuant thereto as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto and to enforce its respective rights and interests in and
under the Agreement, the Transaction Documents, the Receivables, the Related
Security and the Collections; (iv) it will perform all of the obligations which
by the terms of the Agreement and the Transaction Documents are required to be
performed by it as a Managing Agent, a Conduit and a Financial Institution,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Joinder Agreement; and (vi) it is duly
authorized to enter into this Joinder Agreement.

 

Exh. XII-1



--------------------------------------------------------------------------------

4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit and the New Financial Institution[s] shall join in and be
a party to the Agreement and, to the extent provided in this Joinder Agreement,
shall have the rights and obligations of a Managing Agent, a Conduit and a
Financial Institution, respectively, under the Agreement.

5. The “Commitment[s]” with respect to the New Financial Institution[s] [is]
[are]:

[New Financial Institution]                    $[            ]

6. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

7. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Exh. XII-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

NEW CONDUIT:     [NEW CONDUIT]     By:  

 

    Name:       Title:       Address for notices:     [Address] NEW FINANCIAL
INSTITUTION [S]:     [NEW FINANCIAL INSTITUTION]     By:  

 

    Name:       Title:       Address for notices:     [Address] NEW MANAGING
AGENT:     [NEW MANAGING AGENT]     By:  

 

    Name:       Title:       Address for notices:     [Address]

 

Exh. XII-3



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial Institution

  

Purchase Group

   Commitment

The Bank of Nova Scotia

  

BNS Purchase Group

   $ 75,000,000

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE INITIAL PURCHASE

[List of Closing Documents to be Attached]

 

B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

PURCHASE ARRANGEMENTS

   1

Section 1.1

   Purchase Facility    1

Section 1.2

   Increases    2

Section 1.3

   Decreases    3

Section 1.4

   Payment Requirements    3

Section 1.5

   Hedging Arrangements    3

ARTICLE II

  

PAYMENTS AND COLLECTIONS

   4

Section 2.1

   Payments    4

Section 2.2

   Collections Prior to Amortization    5

Section 2.3

   Collections Following Amortization    6

Section 2.4

   Application of Collections    6

Section 2.5

   Payment Rescission    7

Section 2.6

   Maximum Purchaser Interests    7

Section 2.7

   Clean Up Call    7

ARTICLE III

  

CONDUIT FUNDING

   8

Section 3.1

   C.P. Costs    8

Section 3.2

   CP Costs Payments    8

Section 3.3

   Calculation of CP Costs    8

ARTICLE IV

  

FINANCIAL INSTITUTION FUNDING

   8

Section 4.1

   Financial Institution Funding    8

Section 4.2

   Yield Payments    9

Section 4.3

   Selection and Continuation of Tranche Periods    9

Section 4.4

   Financial Institution Discount Rates    9

Section 4.5

   Suspension of the LIBO Rate    9

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

   10

Section 5.1

   Representations and Warranties of Seller    10

ARTICLE VI

  

CONDITIONS PRECEDENT

   14

Section 6.1

   Conditions Precedent to Effectiveness    14

Section 6.2

   Conditions Precedent to All Purchases and Reinvestments    14

ARTICLE VII

  

COVENANTS

   15

Section 7.1

   Affirmative Covenants of Seller    15

 

i



--------------------------------------------------------------------------------

Section 7.2

   Negative Covenants of the Seller    24

ARTICLE VIII

  

ADMINISTRATION AND COLLECTION

   26

Section 8.1

   Designation of Servicer    26

Section 8.2

   Duties of Servicer    26

Section 8.3

   Collection Notices    29

Section 8.4

   Responsibilities of Seller    29

Section 8.5

   Collateral Reports    29

Section 8.6

   Servicing Fees    29

ARTICLE IX

  

AMORTIZATION EVENTS

   30

Section 9.1

   Amortization Events    30

Section 9.2

   Remedies    32

ARTICLE X

  

INDEMNIFICATION

   32

Section 10.1

   Indemnities by the Seller    32

Section 10.2

   Indemnities by the Servicer    35

Any claim made by any Indemnified Party under this Section 10.2 shall be made in
a written notice to Servicer, which notice shall set forth in reasonable detail
a description of the basis for such claim.

   37

Section 10.3

   Increased Cost and Reduced Return    37

Section 10.4

   Other Costs and Expenses    38

Section 10.5

   Liquidity Agreements    39

Section 10.6

   Taxes    39

ARTICLE XI

  

THE AGENTS

   40

Section 11.1

   Authorization and Action    40

Section 11.2

   Delegation of Duties    40

Section 11.3

   Exculpatory Provisions    40

Section 11.4

   Reliance by Agents    41

Section 11.5

   Non-Reliance on Agents and Other Purchasers    42

Section 11.6

   Reimbursement and Indemnification    42

Section 11.7

   Agents in their Individual Capacities    42

Section 11.8

   Successor Agent    42

Section 11.9

   Agent as Security Trustee    43

ARTICLE XII

  

ASSIGNMENTS; PARTICIPATIONS; TERMINATING FINANCIAL INSTITUTIONS

   43

Section 12.1

   Assignments    43

Section 12.2

   Participations    44

Section 12.3

   Terminating Financial Institutions    44

Section 12.4

   Additional Purchase Groups    45

 

ii



--------------------------------------------------------------------------------

Section 12.5

   Withholding Tax Exemption    45

ARTICLE XIII

  

RESERVED

      46

ARTICLE XIV

     

MISCELLANEOUS

   46

Section 14.1

   Waivers and Amendments    46

Section 14.2

   Notices    48

Section 14.3

   Ratable Payments    48

Section 14.4

   Protection of Ownership Interests of the Purchasers    48

Section 14.5

   Confidentiality    49

Section 14.6

   Bankruptcy Petition    50

Section 14.7

   Limitation of Liability    50

Section 14.8

   CHOICE OF LAW    50

Section 14.9

   CONSENT TO JURISDICTION    50

Section 14.10

   WAIVER OF JURY TRIAL    51

Section 14.11

   Integration; Binding Effect; Termination of Agreement; Survival of Terms   
51

Section 14.12

   Counterparts; Severability; Section References    52

Section 14.13

   Agent Roles    52

Section 14.14

   Characterization    53

Section 14.15

   Excess Funds    53

Section 14.16

   Amendment and Restatement    53

Section 14.17

   Consents to Certain Transaction Documents    54

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit I

   Definitions

Exhibit II

   Form of Purchase Notice

Exhibit III

   Places of Business of the Seller Parties: Location of Records; Federal
Employer Identification Number(s)

Exhibit IV

   Names of Collection Banks; Collection Accounts

Exhibit V

   Form of Compliance Certificate; Form of Offshore Base Rate Compliance
Certificate

Exhibit VI

   [Reserved]

Exhibit VII

   Form of Assignment Agreement

Exhibit VIII

   Credit and Collection Policy

Exhibit IX

   Form of Contract(s)

Exhibit X

   Form of Monthly Report

Exhibit XI

   Form of Joinder Agreement

Schedule A

   Commitments

Schedule B

   Closing Documents

 

iv